U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-26016 PALMETTO BANCSHARES, INC. (Exact name of registrant as specified in its charter) South Carolina 74-2235055 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 306 East North Street, Greenville, South Carolina (Address of principal executive offices) (Zip Code) (800) 725–2265 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [x ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a nonaccelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Nonaccelerated filer [ ] Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes [ ] No [x] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at October 21, Common stock, $0.01 par value PALMETTO BANCSHARES, INC. AND SUBSIDIARY Table of Contents Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 37 Item 3. Quantitative and Qualitative Disclosures about Market Risk 69 Item 4. Controls and Procedures 69 PART II - OTHER INFORMATION Item 1. Legal Proceedings 70 Item 1A. Risk Factors 70 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 70 Item 3. Defaults Upon Senior Securities 70 Item 4. Mine Safety Disclosures 70 Item 5. Other Information 70 Item 6. Exhibits 70 SIGNATURES 71 PART I - FINANCIAL INFORMATION Item 1. Financial Statements PALMETTO BANCSHARES, INC. AND SUBSIDIARY Consolidated Balance Sheets (dollars in thousands, except per share data) (unaudited) September 30, December 31, Assets Cash and cash equivalents Cash and due from banks $ 55,743 $ 101,385 Total cash and cash equivalents 55,743 101,385 Federal Home Loan Bank stock, at cost 1,380 1,811 Trading account assets 5,027 - Investment securities available for sale, at fair value 227,079 264,502 Mortgage loans held for sale 1,865 6,114 Other loans held for sale - 776 Loans, gross 756,814 738,282 Less: allowance for loan losses ) ) Loans, net 740,108 720,457 Premises and equipment, net 23,627 24,796 Accrued interest receivable 3,475 3,910 Foreclosed real estate 7,928 10,911 Deferred tax asset, net 22,197 - Other assets 11,468 10,794 Total assets $ 1,099,897 $ 1,145,456 Liabilities and shareholders' equity Liabilities Deposits Noninterest-bearing $ 187,150 $ 179,695 Interest-bearing 757,662 843,547 Total deposits 944,812 1,023,242 Retail repurchase agreements 24,640 15,357 Accrued interest payable 146 450 Other liabilities 9,353 8,027 Total liabilities 978,951 1,047,076 Shareholders' equity Preferred stock - par value $0.01 per share; authorized 2,500,000 shares; none issued and outstanding - - Common stock - par value $0.01 per share; authorized 75,000,000 shares; 12,783,019 and 12,754,045 issued and outstanding at September 30, 2013 and December 31, 2012, respectively 127 127 Capital surplus 144,362 143,342 Accumulated deficit ) ) Accumulated other comprehensive loss, net of tax ) ) Total shareholders' equity 120,946 98,380 Total liabilities and shareholders' equity $ 1,099,897 $ 1,145,456 See Notes to Consolidated Financial Statements 1 PALMETTO BANCSHARES, INC. AND SUBSIDIARY Consolidated Statements of Income (dollars in thousands, except per share data) (unaudited) For the three months ended September 30, Interest income Interest earned on cash and cash equivalents $ 24 $ 49 Dividends received on Federal Home Loan Bank stock 8 10 Interest earned on trading account assets 5 - Interest earned on investment securities available for sale 1,010 1,105 Interest and fees earned on loans 9,476 9,912 Total interest income 10,523 11,076 Interest expense Interest expense on deposits 475 1,226 Interest expense on retail repurchase agreements - 1 Total interest expense 475 1,227 Net interest income 10,048 9,849 Provision for loan losses 645 600 Net interest income after provision for loan losses 9,403 9,249 Noninterest income Service charges on deposit accounts, net 1,862 1,635 Fees for trust, investment management and brokerage services 214 757 Mortgage-banking 375 709 Automatic teller machine 329 210 Bankcard services 70 64 Investment securities losses ) - Gain on sale of branches - 568 Other 473 392 Total noninterest income 3,279 4,335 Noninterest expense Salaries and other personnel 4,862 5,205 Occupancy 1,074 1,068 Furniture and equipment 930 799 Professional services 491 419 FDIC deposit insurance assessment 355 383 Marketing 267 422 Foreclosed real estate writedowns and expenses 173 693 Loss on other loans held for sale - 4 Loan workout 410 235 Other 1,273 1,630 Total noninterest expense 9,835 10,858 Net income before benefit for income taxes 2,847 2,726 Benefit for income taxes ) ) Net income $ 22,233 $ 3,162 Common and per share data Net income - basic $ 1.76 $ 0.25 Net income - diluted 1.75 0.25 Cash dividends - - Book value 9.46 7.36 Weighted average common shares outstanding - basic 12,663,162 12,640,517 Weighted average common shares outstanding - diluted 12,740,913 12,640,517 See Notes to Consolidated Financial Statements 2 PALMETTO BANCSHARES, INC. AND SUBSIDIARY Consolidated Statements of Income (Loss) (dollars in thousands, except per share data) (unaudited) For the nine months ended September 30, Interest income Interest earned on cash and cash equivalents $ 83 $ 172 Dividends received on Federal Home Loan Bank stock 29 35 Interest earned on trading account assets 5 - Interest earned on investment securities available for sale 2,984 4,053 Interest and fees earned on loans 29,014 30,263 Total interest income 32,115 34,523 Interest expense Interest expense on deposits 1,872 3,958 Interest expense on retail repurchase agreements 1 2 Total interest expense 1,873 3,960 Net interest income 30,242 30,563 Provision for loan losses 1,665 11,750 Net interest income after provision for loan losses 28,577 18,813 Noninterest income Service charges on deposit accounts, net 5,019 4,978 Fees for trust, investment management and brokerage services 1,888 2,346 Mortgage-banking 1,510 2,342 Automatic teller machine 818 699 Bankcard services 194 183 Investment securities gains, net 287 9,859 Gain on sale of branches - 568 Other 1,545 1,253 Total noninterest income 11,261 22,228 Noninterest expense Salaries and other personnel 15,270 16,148 Occupancy 3,188 3,396 Furniture and equipment 2,748 2,524 Professional services 1,474 1,309 FDIC deposit insurance assessment 1,083 1,480 Marketing 747 984 Foreclosed real estate writedowns and expenses 2,905 9,027 Loss (gain) on other loans held for sale ) 2,538 Loan workout 862 622 Other 4,170 3,995 Total noninterest expense 32,121 42,023 Income (loss) before provision (benefit) for income taxes 7,717 ) Provision (benefit) for income taxes ) 3,592 Net income (loss) $ 25,908 $ ) Common and per share data Net income (loss) - basic $ 2.05 $ ) Net income (loss) - diluted 2.04 ) Cash dividends - - Book value 9.46 7.36 Weighted average common shares outstanding - basic 12,655,473 12,638,838 Weighted average common shares outstanding - diluted 12,716,369 12,638,838 See Notes to Consolidated Financial Statements 3 PALMETTO BANCSHARES, INC. AND SUBSIDIARY Consolidated Statements of Comprehensive Income (Loss) (in thousands) (unaudited) For the three months ended September 30, For the nine months ended September 30, Net income (loss) $ 22,233 $ 3,162 $ 25,908 $ ) Other comprehensive income (loss), before tax Investment securities available for sale Increase (decrease) in net unrealized gains ) 1,149 ) 393 Less: reclassification adjustment of gains (losses) included in net income (loss) ) - 287 9,859 Decrease (increase) in net unrealized gains on investment securities available for sale ) 1,149 ) ) Other comprehensive income (loss), before tax ) 1,149 ) ) Provision (benefit) for income taxes related to items of other comprehensive income (loss) 482 ) 2,667 3,593 Other comprehensive income (loss), net of tax ) 713 ) ) Comprehensive income (loss) $ 21,443 $ 3,875 $ 21,546 $ ) See Notes to Consolidated Financial Statements 4 PALMETTO BANCSHARES, INC. AND SUBSIDIARY Consolidated Statements of Changes in Shareholders' Equity (dollars in thousands) (unaudited) Shares of common stock Common stock Capital surplus Accumulated deficit Accumulated other comprehensive loss, net Total Balance at December 31, 2011 12,726,388 $ 127 $ 142,233 $ ) $ ) $ 103,482 Net loss ) ) Other comprehensive loss, net of tax ) ) Compensation expense related to stock options granted under equity award plans 478 478 Common stock issued related to restricted stock granted under equity award plans, net of forfeitures 25,283 374 374 Other changes 19 Balance at September 30, 2012 12,751,690 $ 127 $ 143,085 $ ) $ ) $ 93,887 Balance at December 31, 2012 12,754,045 $ 127 $ 143,342 $ ) $ ) $ 98,380 Net income 25,908 25,908 Other comprehensive loss, net of tax ) ) Exercise of stock options 11,250 124 124 Compensation expense related to stock options granted under equity award plans 247 247 Common stock issued related to restricted stock granted under equity award plans, net of forfeitures 17,723 649 649 Other changes 1 Balance at September 30, 2013 12,783,019 $ 127 $ 144,362 $ ) $ ) $ 120,946 See Notes to Consolidated Financial Statements 5 PALMETTO BANCSHARES, INC. AND SUBSIDIARY Consolidated Statements of Cash Flows (in thousands) (unaudited) For the nine months ended September 30, Operating Activities Net income (loss) $ 25,908 $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities Depreciation 1,919 1,908 Amortization of unearned discounts / premiums on investment securities available for sale, net 4,093 4,273 Deferred income tax expense (benefit) ) Increase in income tax refunds receivable - ) Provision for loan losses 1,665 11,750 Trading account gains, net ) - Purchases of trading account assets, net ) - Gain on sale of branches - ) Gain on sales of mortgage loans held for sale, net ) ) Gain on sales of Small Business Administration loans ) - Loss (gain) on other loans held for sale ) 2,538 Writedowns, gains and losses on sales of foreclosed real estate, net 2,693 8,616 Investment securities gains, net ) ) Originations of mortgage loans held for sale ) ) Proceeds from sales of mortgage loans held for sale 62,411 70,924 Proceeds from sales of Small Business Administration loans 2,222 - Proceeds from sales of other loans held for sale 1,102 13,564 Compensation expense on equity based awards 896 852 (Increase) decrease in interest receivable and other assets, net ) Increase (decrease) in interest payable and other liabilities, net 1,022 ) Net cash provided by operating activities 20,153 31,918 Investing Activities Proceeds from sales of investment securities available for sale 42,768 151,864 Proceeds from maturities of investment securities available for sale 3,145 3,762 Purchases of investment securities available for sale ) ) Repayments on investment securities available for sale 42,628 50,947 Proceeds from redemption of Federal Home Loan Bank stock 431 1,695 Repayments on other loans held for sale - 70 Increase in gross loans, net ) ) Proceeds on sale of foreclosed real estate 2,363 11,738 Purchases of premises and equipment, net ) ) Payment for sale of branches, net - ) Net cash provided by (used for) investing activities 3,228 ) Financing Activities Increase in transaction, money market and savings deposit accounts, net 23,700 23,342 Decrease in time deposit accounts, net ) ) Increase (decrease) in retail repurchase agreements, net 9,283 ) Proceeds from exercise of stock options 124 - Net cash used for financing activities ) ) Net change in cash and due from banks ) ) Cash and due from banks at beginning of period 101,385 102,952 Cash and due from banks at end of period $ 55,743 $ 69,060 Supplemental cash flow disclosures Cash paid and received during the period for: Cash paid for interest expense $ 2,177 $ 4,068 Income tax paid, net 272 510 Significant noncash activities Decrease in net unrealized gains on investment securities available for sale, net of tax Loans transferred from gross loans to other loans held for sale 2,015 19,722 Loans transferred from gross loans to foreclosed real estate, at fair value 2,073 2,486 Loans transferred from other loans held for sale to gross loans, at fair value - 1,318 Loans transferred from other loans held for sale to foreclosed real estate, at fair value - 1,814 See Notes to Consolidated Financial Statements 6 PALMETTO BANCSHARES, INC. AND SUBSIDIARY Notes To Consolidated Financial Statements 1. Summary of Significant Accounting Policies Nature of Operations Palmetto Bancshares, Inc. is a South Carolina bank holding company organized in 1982 and headquartered in Greenville, South Carolina. The Company serves as the bank holding company for The Palmetto Bank (the “Bank”), which began operations in 1906. The Bank specializes in offering personalized community banking services to individuals and small to mid-size businesses including Retail Banking (including mortgage loans, credit cards and indirect automobile loans), Commercial Banking (including Small Business Administration (“SBA”) loans, Business Banking, Corporate Banking, Treasury Management and Merchant Services) and Wealth Management services (including Trust, Investments, Private Banking, Financial Planning and Insurance) throughout our primary market area of northwest South Carolina (commonly referred to as the “Upstate”). Principles of Consolidation / Basis of Presentation The accompanying Consolidated Financial Statements include the accounts of Palmetto Bancshares, Inc., the Bank and subsidiaries of the Bank (also collectively referred to as the “Company,” “we,” “us” or “our” ). In management’s opinion, all significant intercompany accounts and transactions have been eliminated in consolidation, and all adjustments necessary for a fair presentation of the financial condition and results of operations for the periods presented have been included. Any such adjustments are of a normal and recurring nature. Assets held by the Company in a fiduciary or agency capacity for clients are not included in the Company’s Consolidated Financial Statements because those items do not represent assets of the Company. The accounting and financial reporting policies of the Company conform, in all material respects, to accounting principles generally accepted in the United States of America (“GAAP”) and to general practices within the financial services industry. The Consolidated Financial Statements at and for the three and nine months ended September 30, 2013 and 2012 contained in this Quarterly Report on Form 10-Q have not been audited by our independent registered public accounting firm. The Consolidated Financial Statements have been prepared in accordance with GAAP for interim financial information and with the instructions to Form 10-Q adopted by the Securities and Exchange Commission (the “SEC”). Accordingly, the Consolidated Financial Statements do not include all of the information and footnotes required by GAAP for complete financial statements and should be read in conjunction with the Consolidated Financial Statements and notes thereto for the year ended December 31, 2012 included in our Annual Report on Form 10-K filed with the SEC on March 1, 2013 (the “2012 Annual Report on Form 10-K”). Subsequent Events Subsequent events are events or transactions that occur after the balance sheet date but before financial statements are issued. Recognized subsequent events are events or transactions that provide additional evidence about conditions that existed at the date of the balance sheet including the estimates inherent in the process of preparing financial statements. Unrecognized subsequent events are events that provide evidence about conditions that did not exist at the date of the balance sheet but arose after that date. The Company has reviewed events occurring through the issuance date of the Consolidated Financial Statements and no subsequent events have occurred requiring accrual or disclosure in these financial statements other than those included in this quarterly report. Business Segments Operating segments are components of an enterprise about which separate financial information is available and evaluated regularly by the Company’s chief operating decision makers in deciding how to allocate resources and assess performance. Public enterprises are required to report a measure of segment profit or loss, certain specific revenue and expense items for each segment, segment assets and information about the way that the operating segments were determined, among other items. 7 The Company considers business segments by analyzing distinguishable components that are engaged in providing individual products, services or groups of related products or services and that are subject to risks and returns that are different from those of other business segments. When determining whether products and services are related, the Company considers the nature of the products or services, the nature of the production processes, the type or class of client for which the products or services are designed and the methods used to distribute the products or provide the services. For the past several years, we have been realigning our organizational structure and more specifically delineating our lines of business for improved accountability and “go-to-market” strategies. The Company has limited financial information for certain of these lines of business, and we do not yet have financial information that meets the criteria to be considered reportable segments. Accordingly, at September 30, 2013 the Company had one reportable operating segment, banking. Use of Estimates In preparing the Consolidated Financial Statements, the Company’s management makes estimates and assumptions that impact the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the dates and for the periods indicated in the Consolidated Financial Statements. Actual results could differ from these estimates and assumptions. Therefore, the results of operations for the three and nine months ended September 30, 2013 are not necessarily indicative of the results of operations that may be expected in future periods. Trading Account Assets During the three months ended September 30, 2013, the Company invested in an account that is managed by a third party and invests in securities that are actively traded. At September 30, 2013, this trading account included both securities and cash held in insured bank deposits pending investment in securities. Trading account assets are reported at estimated fair value as Trading account assets on the Consolidated Balance Sheet. Interest income on trading account assets is reported as interest income in the Consolidated Statement of Income (Loss). Unrealized gains and losses and realized gains and losses on the sales of trading account assets are included in Othernoninterest income in the Consolidated Statement of Income (Loss). Account management fees and related expenses are included as Professional services noninterest expense. Recently Adopted Authoritative Pronouncements In December 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2011-11 Balance Sheet (Topic 210): Disclosures about Offsetting Assets and Liabilities (“ASU 2011-11”) to enhance disclosures about financial instruments and derivative instruments that are subject to offsetting (“netting”) in balance sheets. ASU 2011-11 requires disclosure of both gross information and net information about instruments and transactions eligible for offset or subject to an agreement similar to a master netting agreement. In addition to the quantitative disclosures, entities also are required to provide a description of rights of setoff associated with recognized assets and recognized liabilities subject to enforceable master netting arrangements or similar agreements. The Company adopted ASU 2011-11 on January 1, 2013. The adoption of ASU 2011-11 did not have a material impact on the Company’s financial position, results of operations or cash flows. In January 2013, the FASB issued ASU 2013-01 Balance Sheet (Topic 210): Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities (“ASU 2013-01”) to address implementation issues regarding the scope of ASU 2011-11 related to disclosures about offsetting assets and liabilities. The amendments clarify that ASU 2011-11 only applies to certain derivatives accounted for in accordance with the Derivatives and Hedging topic of ASC 2011-11 including bifurcated embedded derivatives, repurchase agreements and reverse repurchase agreements and securities borrowing and securities lending transactions that are either offset or subject to an enforceable master netting arrangement or similar agreement. The amendments were effective for the Company on January 1, 2013. The adoption of ASU 2013-01 did not have a material impact on the Company’s financial position, results of operations or cash flows. In February 2013, the FASB issued ASU 2013-02 Comprehensive Income (Topic 220): Reporting of Amounts Reclassified out of Accumulated Other Comprehensive Income (“ASU 2013-02”) to address the reporting of amounts reclassified out of accumulated other comprehensive income. Specifically, the amendments do not change the current requirements for reporting net income or other comprehensive income in financial statements. However, the amendments do require an entity to provide information about the amounts reclassified out of accumulated other comprehensive income by component. In addition, in certain circumstances an entity is required to present, either on the face of the statement where net income is presented or in the notes, significant amounts reclassified out of accumulated other comprehensive income by the respective line items of net income. The Company adopted the provisions of ASU 2013-02 effective January 1, 2013. Its adoption did not have a material impact on the Company’s financial position, results of operations or cash flows. 8 In July 2013, the FASB issued ASU 2013-10 Derivatives and Hedging (Topic 815): Inclusion of the Fed Funds Effective Swap Rate (or Overnight Index Swap Rate) as a Benchmark Interest Rate for Hedge Accounting Purposes (“ASU 2013-10”) to provide guidance on the risks that are permitted to be hedged in a fair value or cash flow hedge. Among those risks for financial assets and financial liabilities is the risk of changes in a hedged item’s fair value or a hedged transaction’s cash flows attributable to changes in the designated benchmark interest rate (referred to as interest rate risk). The provisions were effective prospectively for qualifying new or redesignated hedging relationships entered into on or after July 17, 2013. The adoption of ASU 2013-10 did not have a material impact on the Company’s financial position, results of operations or cash flows. Recently Issued Authoritative Pronouncements In July 2013, the FASB issued ASU 2013-11 Income Taxes (Topic 740): Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists (“ASU 2013-11”) to provide guidance on the financial statement presentation of an unrecognized tax benefit when a net operating loss carryforward, a similar tax loss, or a tax credit carryforward exists thereby reducing diversity in practice. The amendments in ASU 2013-11 are effective for fiscal years, and interim periods within those years, beginning after December 15, 2013. Early adoption is permitted. The amendments are to be applied prospectively to all unrecognized tax benefits that exist at the effective date with retrospective application permitted. The Company does not expect the adoption of ASU 2013-11 to have a material impact on its financial position, results of operations or cash flows. Other accounting standards that have been recently issued by the FASB or other standards-setting bodies are not expected to have a material impact on the Company’s financial position, results of operations or cash flows. 2. Cash and Cash Equivalents Required Reserve Balances The Federal Reserve Act requires each depository institution to maintain cash reserves against certain liabilities. The Bank reports these liabilities to the Board of Governors of the Federal Reserve System (the “Federal Reserve”) on a weekly basis and maintains reserves on these liabilities with a 30-day lag. As of September 30, 2013, after taking into consideration the Bank’s levels of vault cash, reserves of $3.7 million were maintained with the Federal Reserve. Concentrations and Restrictions In an effort to manage counterparty risk, the Company generally does not sell federal funds to other financial institutions. Federal funds are essentially uncollateralized overnight loans. The Company regularly evaluates the risk associated with the counterparties to these potential transactions to ensure that it would not be exposed to any significant risks with regard to cash and cash equivalent balances if it were to sell federal funds. Restricted cash and cash equivalents pledged as collateral relative to bankcard and public fund agreements totaled $705 thousand and $704 thousand at September 30, 2013 and December 31, 2012, respectively. 9 3. Trading Account Assets The following table summarizes the components of trading account assets at the date indicated (in thousands). There were no trading account assets at December 31, 2012. September 30, 2013 Municipal bonds $ 1,704 Insured bank deposits 3,323 Total trading account assets $ 5,027 The following table summarizes net realized gainsand the change in net unrealized gains on trading account assets included in Othernoninterest income, Other on the Consolidated Statement of Income (Loss) for the three and nine months ended September 30, 2013 (in thousands). Municipal bonds Insured bank deposits Total Realized gains, net $ 13 $ - $ 13 Unrealized gains, net due to changes in fair value relative to assets held at end of period 23 - 23 Total trading account gains, net $ 36 $ - $ 36 Funds invested in the trading account may not be withdrawn for one year from the date of investment and, therefore, are restricted though September 2014. 4. Investment Securities Available for Sale The following tables summarize the amortized cost, gross unrealized gains and losses included in accumulated other comprehensive income (loss) and fair values of investment securities available for sale at the dates indicated (in thousands). September 30, 2013 Amortized cost Gross unrealized gains Gross unrealized losses Fair value State and municipal $ 8,017 $ 174 $ ) $ 8,135 Collateralized mortgage obligations (federal agencies) 103,937 100 ) 100,038 Other mortgage-backed (federal agencies) 80,747 69 ) 79,808 SBA loan-backed (federal agency) 39,005 197 ) 39,098 Total investment securities available for sale $ 231,706 $ 540 $ ) $ 227,079 December 31, 2012 Amortized cost Gross unrealized gains Gross unrealized losses Fair value State and municipal $ 11,247 $ 283 $ - $ 11,530 Collateralized mortgage obligations (federal agencies) 122,444 1,219 ) 123,508 Other mortgage-backed (federal agencies) 62,581 1,328 ) 63,817 SBA loan-backed (federal agency) 65,828 182 ) 65,647 Total investment securities available for sale $ 262,100 $ 3,012 $ ) $ 264,502 The following tables summarize securities in each category of investment securities available for sale that were in an unrealized loss position at the dates indicated (dollars in thousands). September 30, 2013 Less than 12 months 12 months or longer Total # Fair value Gross unrealized losses # Fair value Gross unrealized losses # Fair value Gross unrealized losses State and municipal 1 $ 1,028 $ 56 - $ - $ - 1 $ 1,028 $ 56 Collateralized mortgage obligations (federal agencies) 19 83,057 3,757 6 9,249 242 25 92,306 3,999 Other mortgage-backed (federal agencies) 21 68,798 1,002 1 2,998 6 22 71,796 1,008 SBA loan-backed (federal agency) 5 18,086 86 1 1,152 18 6 19,238 104 Total investment securities available for sale 46 $ 170,969 $ 4,901 8 $ 13,399 $ 266 54 $ 184,368 $ 5,167 December 31, 2012 Less than 12 months 12 months or longer Total # Fair value Gross unrealized losses # Fair value Gross unrealized losses # Fair value Gross unrealized losses Collateralized mortgage obligations (federal agencies) 7 $ 23,301 $ 109 9 $ 9,547 $ 46 16 $ 32,848 $ 155 Other mortgage-backed (federal agencies) 3 14,586 92 - - - 3 14,586 92 SBA loan-backed (federal agency) 6 25,115 363 - - - 6 25,115 363 Total investment securities available for sale 16 $ 63,002 $ 564 9 $ 9,547 $ 46 25 $ 72,549 $ 610 10 Other-Than-Temporary Impairment Based on our other-than-temporary impairment analysis at September 30, 2013, we concluded that gross unrealized losses detailed in the preceding table were due to changes in market interest rates and were not other-than-temporarily impaired as of that date. Ratings The following table summarizes Moody’s ratings of investment securities available for sale, based on fair value, at September 30, 2013. An “Aaa” rating is based not only on the credit of the issuer but may also include consideration of the structure of the securities and the credit quality of the collateral. State and municipal Collateralized mortgage obligations (federal agencies) Other mortgage-backed (federal agencies) SBA loan-backed (federal agency) Aaa - % 100 % 100 % 100 % Aa1 - A1 79 - - - Baa1 5 - - - Not rated 16 - - - Total 100 % 100 % 100 % 100 % The following table summarizes Standard and Poor’s ratings of investment securities available for sale, based on fair value, at September 30, 2013. State and municipal Collateralized mortgage obligations (federal agencies) Other mortgage-backed (federal agencies) SBA loan-backed (federal agency) Aaa - % - % 2 % - % Aa+ - 100 98 100 Aa - Aa- 31 - - - Not rated 69 - - - Total 100 % 100 % 100 % 100 % All state and municipal securities were rated by either Moody’s or Standard and Poor’s at September 30, 2013. Maturities The following table summarizes the amortized cost and fair value of investment securities available for sale at September 30, 2013 by contractual maturity and estimated principal repayment distribution (in thousands). State and municipal securities are organized based on contractual maturity. Principal amounts on collateralized mortgage obligations, other mortgage-backed securities and SBA loan-backed securities are not due at a single maturity date and are subject to early repayment based on prepayment activity of underlying loans. Therefore, collateralized mortgage obligations, other mortgage-backed securities and SBA loan-backed securities are organized based on estimated cash flows using current prepayment assumptions. Amortized cost Fair value Due in one year or less $ 3,944 $ 3,992 Due after one year through five years 2,989 3,115 Due after five years through ten years 1,084 1,028 Due after ten years - - State and municipal 8,017 8,135 Due in one year or less 8,124 8,177 Due after one year through five years 15,715 15,371 Due after five years through ten years 80,098 76,490 Due after ten years - - Collateralized mortgage obligations (federal agencies) 103,937 100,038 Due in one year or less - - Due after one year through five years 47,699 47,532 Due after five years through ten years 14,875 14,484 Due after ten years 18,173 17,792 Other mortgage-backed (federal agencies) 80,747 79,808 Due in one year or less - - Due after one year through five years 15,235 15,176 Due after five years through ten years 14,507 14,499 Due after ten years 9,263 9,423 SBA loan-backed (federal agency) 39,005 39,098 Total investment securities available for sale $ 231,706 $ 227,079 11 The weighted average duration of the investment securities available for sale portfolio was 5.0years, based on expected prepayment activity, at September 30, 2013. Pledged Investment securities were pledged as collateral for the following purposes at the dates indicated (in thousands). September 30, December 31, Public funds deposits $ 120,014 $ 106,642 Federal Reserve line of credit 1,419 1,583 Total $ 121,433 $ 108,225 5. Loans In the tables below, loan classes are based on the Federal Deposit Insurance Corporation’s (“FDIC”) classification code, and portfolio segments are an aggregation of those classes based on the methodology used to develop and document the allowance for loan losses. FDIC classification codes are based on the underlying loan collateral. The tabular disclosures in this Note include amounts related to other loans held for sale, which are reported separately from the Company’s gross loan portfolio on the Consolidated Balance Sheets and are subject to different accounting and reporting standards. Inclusion of other loans held for sale with the related disclosures for gross loans provides a more accurate and relevant picture of the Company’s credit exposures. Composition The following table summarizes gross loans and other loans held for sale, categorized by portfolio segment, at the dates indicated (dollars in thousands). September 30, 2013 December 31, 2012 Total % of total Total % of total Commercial real estate $ 455,058 60.1 % $ 459,212 62.1 % Single-family residential 174,693 23.1 168,180 22.8 Commercial and industrial 67,097 8.9 51,661 7.0 Consumer 49,396 6.5 50,574 6.8 Other 10,570 1.4 9,431 1.3 Total loans $ 756,814 100.0 % $ 739,058 100.0 % Less: other loans held for sale - ) Loans, gross $ 756,814 $ 738,282 Loans included in the preceding table are net of unearned income, charge-offs and unamortized deferred fees and costs on originated loans. Net unearned income and deferred fees totaled $583 thousand and $320 thousand at September 30, 2013 and December 31, 2012, respectively. Pledged To borrow from the Federal Home Loan Bank (the “FHLB”), members must pledge collateral. Acceptable collateral includes, among other types of collateral, a variety of loans including residential, multifamily, home equity lines and second mortgages as well as qualifying commercial loans. At September 30, 2013 and December 31, 2012, $203.4 million and $201.2 million of gross loans, respectively, were pledged to collateralize FHLB borrowings of which $82.5 million and $79.9 million, respectively, were available as lendable collateral. At September 30, 2013 and December 31, 2012, $2.2 million and $2.5 million, respectively, of loans were pledged as collateral to cover the various Federal Reserve services that are available for use by the Bank of which $2.0 million and $2.2 million, respectively, were available as lendable collateral. 12 Concentrations The following table summarizes loans secured by commercial real estate, categorized by class, at September 30, 2013 (dollars in thousands). Total commercial real estate loans % of gross loans % of Bank's total regulatory capital Secured by commercial real estate Construction, land development, and other land loans $ 75,400 10.0 % 59.4 % Multifamily residential 10,695 1.4 8.4 Nonfarm nonresidential 368,963 48.7 290.8 Total loans secured by commercial real estate $ 455,058 60.1 % 358.6 % The following table further categorizes loans secured by commercial real estate at September 30, 2013 (dollars in thousands). Total commercial real estate loans % of gross loans % of Bank's total regulatory capital Development commercial real estate loans Secured by: Land - unimproved (commercial or residential) $ 21,013 2.8 % 16.6 % Land development - commercial 6,010 0.8 4.7 Land development - residential 7,904 1.0 6.2 Commercial construction: Retail 5,550 0.7 4.4 Multifamily 8,318 1.1 6.6 Industrial and warehouse 1,281 0.2 1.0 Miscellaneous commercial 7,001 0.9 5.5 Total development commercial real estate loans 57,077 7.5 45.0 Existing and other commercial real estate loans Secured by: Hotel / motel 56,807 7.5 44.8 Retail 25,739 3.4 20.3 Office 11,103 1.5 8.7 Multifamily 10,695 1.4 8.4 Industrial and warehouse 6,664 0.9 5.3 Healthcare 14,071 1.9 11.1 Miscellaneous commercial 114,524 15.1 90.2 Residential construction - speculative 369 - 0.3 Total existing and other commercial real estate loans 239,972 31.7 189.1 Commercial real estate owner occupied and residential loans Secured by: Commercial - owner occupied 140,056 18.5 110.3 Commercial construction - owner occupied 9,617 1.3 7.6 Residential construction - contract 8,336 1.1 6.6 Total commercial real estate owner occupied and residential loans 158,009 20.9 124.5 Total loans secured by commercial real estate $ 455,058 60.1 % 358.6 % 13 Asset Quality The following table summarizes various internal credit quality indicators of gross loans, by class, at September 30, 2013 (in thousands). Construction, land development and other land loans Multifamily residential Nonfarm nonresidential Total commercial real estate Grade 1 $ - $ - $ - $ - Grade 2 - Grade 3 9,193 168 69,394 78,755 Grade 4 32,826 1,131 171,193 205,150 Grade W 8,616 9,206 79,937 97,759 Grade 5 2,296 - 17,447 19,743 Grade 6 4,859 181 29,084 34,124 Grade 7 803 - 1,590 2,393 Not risk rated* 16,807 9 318 17,134 Total $ 75,400 $ 10,695 $ 368,963 $ 455,058 *Consumer real estate loans, included within construction, land development and other land loans, are not risk ratedin accordance with the Company's policy. Commercial and industrial Grade 1 $ 1,056 Grade 2 1,109 Grade 3 8,018 Grade 4 47,785 Grade W 5,866 Grade 5 841 Grade 6 2,057 Grade 7 304 Not risk rated 61 Total $ 67,097 Single-family residential revolving, open end loans Single-family residential closed end, first lien Single-family residential closed end, junior lien Total single-family residential loans Performing $ 64,869 $ 101,170 $ 3,818 $ 169,857 Nonperforming 1,019 3,585 232 4,836 Total $ 65,888 $ 104,755 $ 4,050 $ 174,693 Credit cards Consumer-other Total consumer Performing $ - $ 49,205 $ 49,205 Nonperforming 3 188 191 Total $ 3 $ 49,393 $ 49,396 Other Performing $ 10,569 Nonperforming 1 Total $ 10,570 14 The following table summarizes various internal credit quality indicators on gross loans and other loans held for sale, by class, at December 31, 2012 (in thousands). Construction, land development and other land loans Multifamily residential Nonfarm nonresidential Commercial real estate in other loans held for sale Total commercial real estate Grade 1 $ - $ - $ 2,643 $ - $ 2,643 Grade 2 - Grade 3 10,384 404 83,554 - 94,342 Grade 4 22,384 1,391 151,956 - 175,731 Grade W 6,735 2,431 73,306 - 82,472 Grade 5 3,354 7,183 28,910 - 39,447 Grade 6 4,000 246 38,328 - 42,574 Grade 7 2,780 - 1,801 776 5,357 Not risk rated* 16,486 4 156 - 16,646 $ 66,123 $ 11,659 $ 380,654 $ 776 $ 459,212 Less: Commercial real estate included in other loans held for sale ) Total $ 458,436 *Consumer real estate loans, included within construction, land development and other land loans, are not risk rated in accordance with the Company's policy. Commercial and industrial Grade 1 $ 3,462 Grade 2 208 Grade 3 7,210 Grade 4 28,293 Grade W 7,330 Grade 5 677 Grade 6 3,701 Grade 7 732 Not risk rated 48 Total $ 51,661 Single-family residential revolving, open end loans Single-family residential closed end, first lien Single-family residential closed end, junior lien Total single-family residential loans Performing $ 58,935 $ 99,080 $ 4,608 $ 162,623 Nonperforming 816 4,442 299 5,557 Total $ 59,751 $ 103,522 $ 4,907 $ 168,180 Credit cards Consumer-other Total consumer Performing $ - $ 50,310 $ 50,310 Nonperforming 17 247 264 Total $ 17 $ 50,557 $ 50,574 Other Performing $ 9,429 Nonperforming 2 Total $ 9,431 The following table summarizes delinquencies, by class, at September 30, 2013 (in thousands). 30-89 days past due and still accruing Greater than 90 days past due and still accruing Greater than 90 days past due and not accruing (nonaccrual) Total past due Current Total loans Construction, land development and other land loans $ 336 $ - $ 4,143 $ 4,479 $ 70,921 $ 75,400 Multifamily residential - - 181 181 10,514 10,695 Nonfarm nonresidential 1,342 1,723 4,623 7,688 361,275 368,963 Total commercial real estate 1,678 1,723 8,947 12,348 442,710 455,058 Single-family real estate, revolving, open end loans 173 - 1,019 1,192 64,696 65,888 Single-family real estate, closed end, first lien 461 - 3,585 4,046 100,709 104,755 Single-family real estate, closed end, junior lien - - 232 232 3,818 4,050 Total single-family residential 634 - 4,836 5,470 169,223 174,693 Commercial and industrial 373 - 760 1,133 65,964 67,097 Credit cards - - 3 3 - 3 All other consumer 393 - 188 581 48,812 49,393 Total consumer 393 - 191 584 48,812 49,396 Farmland - 3,195 3,195 Obligations of states and political subdivisions of the U.S. - 515 515 Other - - 1 1 6,859 6,860 Total other - - 1 1 10,569 10,570 Total loans, gross $ 3,078 $ 1,723 $ 14,735 $ 19,536 $ 737,278 $ 756,814 Additional interest income of $197 thousand and $545 thousand would have been reported during the three and nine months ended September 30, 2013, respectively, had loans classified as nonaccrual during the period performed in accordance with their current contractual terms. The Company’s earnings did not include this interest income. 15 The following table summarizes delinquencies, by class, at December 31, 2012 (in thousands). 30-89 days past due and still accruing Greater than 90 days past due and not accruing (nonaccrual) Total past due Current Total loans Construction, land development and other land loans $ 175 $ 5,467 $ 5,642 $ 61,257 $ 66,899 Multifamily residential 245 - 245 11,414 11,659 Nonfarm nonresidential 4,574 3,732 8,306 372,348 380,654 Total commercial real estate 4,994 9,199 14,193 445,019 459,212 Single-family real estate, revolving, open end loans 245 816 1,061 58,690 59,751 Single-family real estate, closed end, first lien 1,441 4,442 5,883 97,639 103,522 Single-family real estate, closed end, junior lien 99 299 398 4,509 4,907 Total single-family residential 1,785 5,557 7,342 160,838 168,180 Commercial and industrial 395 826 1,221 50,440 51,661 Credit cards - 17 17 - 17 All other consumer 405 247 652 49,905 50,557 Total consumer 405 264 669 49,905 50,574 Farmland - - - 3,171 3,171 Obligations of states and political subdivisions of the U.S. - - - 739 739 Other 1 2 3 5,518 5,521 Total other 1 2 3 9,428 9,431 Total loans $ 7,580 $ 15,848 $ 23,428 $ 715,630 $ 739,058 Less: other loans held for sale - ) ) - ) Total loans, gross $ 7,580 $ 15,072 $ 22,652 $ 715,630 $ 738,282 Troubled Debt Restructurings. The following table summarizes the carrying balance of troubled debt restructurings at the dates indicated (in thousands). September 30, 2013 December 31, 2012 Performing Nonperforming Total Performing Nonperforming Total Loans, gross $ 27,012 $ 2,435 $ 29,447 $ 30,154 $ 3,124 $ 33,278 Other loans held for sale - Total troubled debt restructurings $ 27,012 $ 2,435 $ 29,447 $ 30,154 $ 3,124 $ 33,278 Loans classified as troubled debt restructurings may be removed from this status for disclosure purposes after a specified period of time if the restructured agreement specifies an interest rate equal to or greater than the rate that the lender was willing to accept at the time of the restructuring for a new loan with comparable risk, and the loan is performing in accordance with the terms specified by the restructured agreement. The following table summarizes troubled debt restructurings removed from this classification during the periods indicated (dollars in thousands). For the three months ended September 30, For the nine months ended September 30, Carrying balance $ - $ 131 $ 5,842 $ 6,018 Count - 1 8 19 16 The following table summarizes, by class, loans that were modified resulting in troubled debt restructurings during the periods indicated (dollars in thousands). For the three months ended September 30, Number of loans Pre-modification outstanding recorded investment Post-modification outstanding recorded investment Number of loans Pre-modification outstanding recorded investment Post-modification outstanding recorded investment Nonfarm nonresidential 1 $ 480 $ 480 1 $ 255 $ 255 Total commercial real estate 1 480 480 1 255 255 Single-family real estate - - - 3 645 645 Commercial and industrial 1 241 241 - - - Loans, gross 2 $ 721 $ 721 4 $ 900 $ 900 For the nine months ended September 30, Number of loans Pre-modification outstanding recorded investment Post-modification outstanding recorded investment Number of loans Pre-modification outstanding recorded investment Post-modification outstanding recorded investment Construction, land development and other land loans 1 $ 60 $ 60 1 $ 4,089 $ 4,089 Nonfarm nonresidential 3 3,099 3,099 7 2,066 2,066 Total commercial real estate 4 3,159 3,159 8 6,155 6,155 Single-family real estate - - - 4 715 715 Commercial and industrial 1 241 241 2 421 416 Consumer - Loans, gross 5 $ 3,400 $ 3,400 14 $ 7,291 $ 7,286 The following table summarizes, by type of concession, loans that were modified resulting in troubled debt restructurings during the periods indicated (dollars in thousands). For the three months ended September 30, Number of loans Pre-modification outstanding recorded investment Post-modification outstanding recorded investment Number of loans Pre-modification outstanding recorded investment Post-modification outstanding recorded investment Term concession 2 $ 721 $ 721 2 $ 439 $ 439 Rate and term concessions - - - 2 461 461 Loans, gross 2 $ 721 $ 721 4 $ 900 $ 900 For the nine months ended September 30, Number of loans Pre-modification outstanding recorded investment Post-modification outstanding recorded investment Number of loans Pre-modification outstanding recorded investment Post-modification outstanding recorded investment Rate concession 1 $ 60 $ 60 - $ - $ - Term concession 4 3,340 3,340 6 5,047 5,047 Rate and term concessions - - - 8 2,244 2,239 Loans, gross 5 $ 3,400 $ 3,400 14 $ 7,291 $ 7,286 17 The following table summarizes, by class, loans that were modified resulting in troubled debt restructurings within the previous 12-month period for which there was a payment default during the periods indicated (dollars in thousands). For the three months ended September 30, For the nine months ended September 30, Number of loans Recorded investment Number of loans Recorded investment Number of loans Recorded investment Number of loans Recorded investment Construction, land development and other land loans - $ - - $ - 1 $ 56 1 $ 488 Nonfarm nonresidential - - 1 256 - - 6 1,801 Total commercial real estate - - 1 256 1 56 7 2,289 Single-family real estate 1 404 - - 1 404 1 46 Commercial and industrial 1 127 - - 1 127 - - Consumer - Loans, gross 2 $ 531 1 $ 256 3 $ 587 8 $ 2,335 Impaired Loans. The following tables summarize the composition of impaired loans, including other loans held for sale, at the dates indicated (in thousands). September 30, 2013 Performing troubled debt restructured loans Nonperforming troubled debt restructured loans Nonperforming other loans Performing other loans Total Loans, gross $ 27,012 $ 2,435 $ 4,455 $ 10,283 $ 44,185 Total impaired loans $ 27,012 $ 2,435 $ 4,455 $ 10,283 $ 44,185 December 31, 2012 Performing troubled debt restructured loans Nonperforming troubled debt restructured loans Nonperforming other loans Performing other loans Total Loans, gross $ 30,154 $ 3,124 $ 2,628 $ 5,413 $ 41,319 Other loans held for sale - - 776 - 776 Total impaired loans $ 30,154 $ 3,124 $ 3,404 $ 5,413 $ 42,095 18 The following table summarizes the composition of and information relative to impaired loans, by class, at September 30, 2013 (in thousands). Loans, gross Recorded investment Unpaid principal balance Related allowance With no related allowance recorded: Construction, land development and other land loans $ 3,260 $ 6,519 Multifamily residential 181 239 Nonfarm nonresidential 24,201 30,986 Total commercial real estate 27,642 37,744 Single-family real estate, revolving, open end loans - - Single-family real estate, closed end, first lien 1,478 5,924 Single-family real estate, closed end, junior lien - - Total single-family residential 1,478 5,924 Commercial and industrial 952 1,845 Consumer 7 7 Total impaired loans with no related allowance recorded $ 30,079 $ 45,520 With an allowance recorded: Construction, land development and other land loans $ 261 $ 261 $ 68 Multifamily residential - - - Nonfarm nonresidential 12,321 12,321 1,884 Total commercial real estate 12,582 12,582 1,952 Single-family real estate, revolving, open end loans 404 404 83 Single-family real estate, closed end, first lien 553 553 49 Single-family real estate, closed end, junior lien 198 198 63 Total single-family residential 1,155 1,155 195 Commercial and industrial 342 342 17 Consumer 27 27 4 Total impaired loans with an allowance recorded $ 14,106 $ 14,106 $ 2,168 Total: Construction, land development and other land loans $ 3,521 $ 6,780 $ 68 Multifamily residential 181 239 - Nonfarm nonresidential 36,522 43,307 1,884 Total commercial real estate 40,224 50,326 1,952 Single-family real estate, revolving, open end loans 404 404 83 Single-family real estate, closed end, first lien 2,031 6,477 49 Single-family real estate, closed end, junior lien 198 198 63 Total single-family residential 2,633 7,079 195 Commercial and industrial 1,294 2,187 17 Consumer 34 34 4 Total impaired loans $ 44,185 $ 59,626 $ 2,168 Interest income recognized on impaired loans during the three and nine months ended September 30, 2013 was $435 thousand and $1.3 million, respectively. The average balance of total impaired loans was $45.7 million and $45.1 million for the same periods. 19 The following table summarizes the composition of and information relative to impaired loans, by class, at December 31, 2012 (in thousands). Loans, gross Other loans held for sale Total loans Recorded investment Unpaid principal balance Related allowance Recorded investment Unpaid principal balance Recorded investment Unpaid principal balance Related allowance With no related allowance recorded: Construction, land development and other land loans $ 3,732 $ 16,005 $ 776 $ 8,656 $ 4,508 $ 24,661 Multifamily residential - Nonfarm nonresidential 18,012 24,275 - - 18,012 24,275 Total commercial real estate 21,744 40,280 776 8,656 22,520 48,936 Single-family real estate, revolving, open end loans - Single-family real estate, closed end, first lien 1,963 6,408 - - 1,963 6,408 Single-family real estate, closed end, junior lien 31 31 - - 31 31 Total single-family residential 1,994 6,439 - - 1,994 6,439 Commercial and industrial 674 1,101 - - 674 1,101 Consumer 18 18 18 18 Total impaired loans with no related allowance recorded $ 24,430 $ 47,838 $ 776 $ 8,656 $ 25,206 $ 56,494 With an allowance recorded: Construction, land development and other land loans $ 254 $ 254 $ 68 $ 254 $ 254 $ 68 Multifamily residential 246 246 76 246 246 76 Nonfarm nonresidential 14,309 14,309 2,055 14,309 14,309 2,055 Total commercial real estate 14,809 14,809 2,199 14,809 14,809 2,199 Single-family real estate, revolving, open end loans 404 404 - 404 404 - Single-family real estate, closed end, first lien 707 707 54 707 707 54 Single-family real estate, closed end, junior lien 173 173 162 173 173 162 Total single-family residential 1,284 1,284 216 1,284 1,284 216 Commercial and industrial 776 776 58 776 776 58 Consumer 20 20 4 20 20 4 Total impaired loans with an allowance recorded $ 16,889 $ 16,889 $ 2,477 $ 16,889 $ 16,889 $ 2,477 Total: Construction, land development and other land loans $ 3,986 $ 16,259 $ 68 $ 776 $ 8,656 $ 4,762 $ 24,915 $ 68 Multifamily residential 246 246 76 - - 246 246 76 Nonfarm nonresidential 32,321 38,584 2,055 - - 32,321 38,584 2,055 Total commercial real estate 36,553 55,089 2,199 776 8,656 37,329 63,745 2,199 Single-family real estate, revolving, open end loans 404 404 - - - 404 404 - Single-family real estate, closed end, first lien 2,670 7,115 54 - - 2,670 7,115 54 Single-family real estate, closed end, junior lien 204 204 162 - - 204 204 162 Total single-family residential 3,278 7,723 216 - - 3,278 7,723 216 Commercial and industrial 1,450 1,877 58 - - 1,450 1,877 58 Consumer 38 38 4 - - 38 38 4 Total impaired loans $ 41,319 $ 64,727 $ 2,477 $ 776 $ 8,656 $ 42,095 $ 73,383 $ 2,477 20 Allowance for Loan Losses The following tables summarize the allowance for loan losses and recorded investment in gross loans, by portfolio segment, at the dates and for the periods indicated (in thousands). For the three months ended September 30, 2013 Commercial real estate Single-family residential Commercial and industrial Consumer Other Total Allowance for loan losses: Allowance for loan losses, beginning of period $ 11,029 $ 3,018 $ 2,139 $ 1,025 $ 7 $ 17,218 Provision for loan losses 562 214 ) 50 73 645 Loan charge-offs 526 179 472 58 151 1,386 Loan recoveries 40 28 44 36 81 229 Net loans charged-off 486 151 428 22 70 1,157 Allowance for loan losses, end of period $ 11,105 $ 3,081 $ 1,457 $ 1,053 $ 10 $ 16,706 For the nine months ended September 30, 2013 Commercial real estate Single-family residential Commercial and industrial Consumer Other Total Allowance for loan losses, beginning of period $ 12,317 $ 3,140 $ 1,264 $ 1,093 $ 11 $ 17,825 Provision for loan losses ) 465 960 68 208 1,665 Loan charge-offs 1,284 611 846 219 501 3,461 Loan recoveries 108 87 79 111 292 677 Net loans charged-off 1,176 524 767 108 209 2,784 Allowance for loan losses, end of period $ 11,105 $ 3,081 $ 1,457 $ 1,053 $ 10 $ 16,706 September 30, 2013 Individually evaluated for impairment $ 1,952 $ 195 $ 17 $ 4 $ - $ 2,168 Collectively evaluated for impairment 9,153 2,886 1,440 1,049 10 14,538 Allowance for loan losses, end of period $ 11,105 $ 3,081 $ 1,457 $ 1,053 $ 10 $ 16,706 September 30, 2013 Individually evaluated for impairment $ 40,224 $ 2,633 $ 1,294 $ 34 $ - $ 44,185 Collectively evaluated for impairment 414,834 172,060 65,803 49,362 10,570 712,629 Total loans, gross $ 455,058 $ 174,693 $ 67,097 $ 49,396 $ 10,570 $ 756,814 For the three months ended September 30, 2012 Commercial real estate Single-family residential Commercial and industrial Consumer Other Total Allowance for loan losses: Allowance for loan losses, beginning of period $ 12,552 $ 3,308 $ 1,334 $ 1,070 $ 14 $ 18,278 Provision for loan losses 483 40 ) 104 65 600 Loan charge-offs 274 141 59 139 178 791 Loan recoveries 66 20 25 39 101 251 Net loans charged-off 208 121 34 100 77 540 Allowance for loan losses, end of period $ 12,827 $ 3,227 $ 1,208 $ 1,074 $ 2 $ 18,338 For the nine months ended September 30, 2012 Commercial real estate Single-family residential Commercial and industrial Consumer Other Total Allowance for loan losses, beginning of period $ 18,026 $ 4,488 $ 1,862 $ 1,209 $ 11 $ 25,596 Provision for loan losses 10,126 1,689 ) 218 143 11,750 Loan charge-offs 15,495 3,044 361 498 497 19,895 Loan recoveries 170 94 133 145 345 887 Net loans charged-off 15,325 2,950 228 353 152 19,008 Allowance for loan losses, end of period $ 12,827 $ 3,227 $ 1,208 $ 1,074 $ 2 $ 18,338 September 30, 2012 Individually evaluated for impairment $ 3,127 $ 261 $ 49 $ 5 $ - $ 3,442 Collectively evaluated for impairment 9,700 2,966 1,159 1,069 2 14,896 Allowance for loan losses, end of period $ 12,827 $ 3,227 $ 1,208 $ 1,074 $ 2 $ 18,338 September 30, 2012 Individually evaluated for impairment $ 35,486 $ 3,746 $ 1,481 $ 39 $ - $ 40,752 Collectively evaluated for impairment 415,898 166,397 50,440 51,332 9,121 693,188 Total loans, gross $ 451,384 $ 170,143 $ 51,921 $ 51,371 $ 9,121 $ 733,940 6. Other Loans Held for Sale and Valuation Allowance At December 31, 2012, other loans held for sale consisted of two commercial real estate loans that were sold during the second quarter 2013 at a gain of $326 thousand. 21 The following table summarizes activity within other loans held for sale and the related valuation allowance at the dates and for the periods indicated (in thousands). Other loans held for sale, gross Valuation allowance on other loans held for sale Balance at December 31, 2012 $ 2,288 $ 1,512 Additions: SBA loans transferred to other loans held for sale 2,015 - Total additions 2,015 - Reductions: Proceeds from sales of other loans held for sale 2,614 1,512 Proceeds from sales of SBA loans 2,222 - Gain on sales of other loans held for sale ) - Gain on sales of SBA loans ) - Total reductions 4,303 1,512 Balance at September 30, 2013 $ - $ - Other loans held for sale, gross Valuation allowance on other loans held for sale Balance at December 31, 2011 $ 16,739 $ 2,561 Additions: Gross loans transferred to other loans held for sale related to branch sales 7,508 - SBA loans transferred to other loans held for sale 150 - Other gross loans transferred to other loans held for sale 12,214 - Writedowns on other loans held for sale included in valuation allowance, net - 100 Total additions 19,872 100 Reductions: Proceeds from sales of other loans held for sale 22,100 874 Transfers to foreclosed real estate 1,814 - Other loans held for sale transferred to gross loans 1,327 9 Direct writedowns on other loans held for sale 2,434 - Net paydowns 70 - Total reductions 27,745 883 Balance at September 30, 2012 $ 8,866 $ 1,778 7. Premises and Equipment, net The following table summarizes premises and equipment balances, net at the dates indicated (in thousands). September 30, December 31, Land $ 5,521 $ 5,581 Buildings 19,384 19,541 Leasehold improvements 3,756 4,309 Furniture and equipment 13,014 12,640 Software 5,239 4,971 Bank automobiles 95 95 Capital lease asset 1,378 1,378 Premises and equipment, gross $ 48,387 $ 48,515 Accumulated depreciation ) ) Premises and equipment, net $ 23,627 $ 24,796 At September 30, 2013, the Bank provided commercial and consumer banking products and services through 25 branches of which five were leased and 20 were owned. The Bank also leased a separate office to provide brokerage services. Depreciation expense for the three months ended September 30, 2013 and 2012 was $641 thousand and $578 thousand, respectively. Depreciation expense for both of the nine months ended September 30, 2013 and 2012 was $1.9 million. 8. Residential Mortgage-Banking Activities Residential mortgage loans serviced for the benefit of others amounted to $383.8 million and $388.7 million at September 30, 2013 and December 31, 2012, respectively, and are excluded from the Consolidated Balance Sheets since they are not owned by the Company. The book value of residential mortgage-servicing rights was $2.5 million and $2.6 million at September 30, 2013 and December 31, 2012, respectively. Residential mortgage-servicing rights are included in Other assets in the Consolidated Balance Sheets. The estimated fair value of residential mortgage-servicing rights was $3.5 million and $3.1 million at September 30, 2013 and December 31, 2012, respectively. 22 Residential Mortgage-Servicing Rights Activity The following table summarizes the changes in residential mortgage-servicing rights at the dates and for the periods indicated (in thousands). For the three months ended September 30, For the nine months ended September 30, Mortgage-servicing rights portfolio, net of valuation allowance, beginning of period $ 2,525 $ 2,541 $ 2,584 $ 2,586 Capitalized mortgage-servicing rights 190 238 574 601 Mortgage-servicing rights portfolio amortization and impairment ) Mortgage-servicing rights portfolio, net of valuation allowance, end of period $ 2,522 $ 2,539 $ 2,522 $ 2,539 9. Foreclosed Real Estate and Repossessed Personal Property Composition The following table summarizes foreclosed real estate and repossessed personal property at the dates indicated (in thousands). Repossessed personal property is included in Other assets in the Consolidated Balance Sheets. September 30, December 31, Foreclosed real estate $ 7,928 $ 10,911 Repossessed personal property 43 81 Total foreclosed real estate and repossessed personal property $ 7,971 $ 10,992 Included in foreclosed real estate at September 30, 2013 were 77 residential lots with an aggregate net book value of $6.5 million in two separate communities related to one real estate development. Foreclosed Real Estate Activity The following table summarizes changes in foreclosed real estate at the dates and for the periods indicated (in thousands). For the three months ended September 30, For the nine months ended September 30, Foreclosed real estate, beginning of period $ 8,296 $ 14,683 $ 10,911 $ 27,663 Plus: New foreclosed real estate 602 139 2,073 4,300 Less: Proceeds from sale of foreclosed real estate ) Plus: Gain on sale of foreclosed real estate 22 222 112 540 Less: Writedowns and losses charged to expense ) Foreclosed real estate, end of period $ 7,928 $ 11,609 $ 7,928 $ 11,609 Deposits Composition The following table summarizes the composition of deposits at the dates indicated (in thousands). September 30, December 31, Transaction deposits $ 491,131 $ 483,844 Money market deposits 136,094 129,708 Savings deposits 80,673 70,646 Time deposits $100,000 and greater 111,344 179,242 Time deposits less than $100,000 125,570 159,802 Total deposits $ 944,812 $ 1,023,242 23 At September 30, 2013 and December 31, 2012, $487 thousand and $554 thousand, respectively, of overdrawn transaction deposit accounts were reclassified to loans. The Bank had no brokered deposits at September 30, 2013 or December 31, 2012. Interest Expense on Deposit Accounts The following table summarizes interest expense on deposits for the periods indicated (in thousands). For the three months ended September 30, For the nine months ended September 30, Transaction deposit accounts $ 10 $ 9 $ 29 $ 30 Money market deposit accounts 8 8 23 40 Savings deposit accounts 2 2 7 6 Time deposit accounts 455 1,207 1,813 3,882 Total interest expense on deposits $ 475 $ 1,226 $ 1,872 $ 3,958 Borrowings Correspondent Bank Lines of Credit At December 31, 2012, the Bank had access to three secured and one unsecured lines of credit from three correspondent banks totaling $50 million. During September 2013, the Bank obtained an additional unsecured line of credit of $10 million resulting in total lines of credit of $60 million at September 30, 2013. None of the lines of credit were utilized as of either date. These correspondent bank funding sources may be canceled at any time at the correspondent bank’s discretion. FHLB Borrowings As disclosed in Note 4, Investment Securities Available for Sale, and Note 5, Loans, the Bank pledges investment securities and loans to collateralize FHLB borrowings. Additionally, the Bank may pledge cash and cash equivalents. The amount that can be borrowed is based on the balance of the type of asset pledged as collateral multiplied by lendable collateral value percentages as calculated by the FHLB. In September 2013, the Bank’s borrowing capacity with the FHLB was increased to 25% of total assets from its previous capacity of 15% of total assets. The following table summarizes the utilization and availability of funds borrowed from the FHLB at the dates indicated (in thousands). September 30, December 31, Available lendable loan collateral value pledged to serve against FHLB borrowings $ 82,499 $ 79,922 Available lendable investment security collateral value pledged to serve against FHLB borrowings - - Total lendable collateral value pledged to serve against FHLB borrowings $ 82,499 $ 79,922 At both September 30, 2013 and December 31, 2012, the Bank had no outstanding borrowings from the FHLB. Federal Reserve Discount Window At September 30, 2013 and December 31, 2012, $3.6 million and $4.1 million of loans and investment securities were pledged as collateral to cover the various Federal Reserve services that are available for use by the Bank, respectively. Of these amounts, $3.4 million and $3.9 million were available as lendable collateral, respectively. The Bank’s borrowings from the Federal Reserve Discount Window (“Discount Window”) are at the primary credit rate. Primary credit is available through the Discount Window to generally sound depository institutions on a very short-term basis, typically overnight, at a rate above the Federal Open Market Committee target rate for federal funds. The Bank’s maximum maturity for potential borrowings is overnight. The Bank has not drawn on this availability since its initial establishment in 2009 other than to periodically test its ability to access the line. The Federal Reserve has the discretion to deny approval of borrowing requests. 24 Shareholders’ Equity Common Shares At September 30, 2013, the Company had 75,000,000 authorized shares of common stock of which 12,783,019 were issued and outstanding. As disclosed in Note 15, Equity Based Compensation, as of October 21, 2013 the Company has reserved a total of 589,309 shares for future issuance under various equity incentive plans. For disclosure regarding actual and potential share issuances under the Company’s equity award plans, see Note 15, Equity Based Compensation. Accumulated Other Comprehensive Income (Loss) The following table summarizes the changes in accumulated other comprehensive income (loss) by component at the dates and for the periods indicated (in thousands). With regard to net unrealized gain (loss) on investment securities available for sale during both periods presented, amounts reclassified from accumulated other comprehensive income (loss) are included in the Investment securities gains (losses), net line item of the Consolidated Statement of Income (Loss). See Note 14, Benefit Plans, for disclosure regarding the amortization of defined benefit pension plan cost components from accumulated other comprehensive income (loss). Net unrealized gain (loss) on investment securities available for sale Net unrealized loss on defined benefit pension plan Total Balance, December 31, 2012 $ 1,491 $ ) $ ) Other comprehensive loss before reclassifications ) ) ) Less: amounts reclassified from accumulated other comprehensive income (loss) 287 ) ) Net current-period other comprehensive loss ) - ) Provision for income taxes 2,667 - 2,667 Balance, September 30, 2013 $ ) $ ) $ ) Balance, December 31, 2011 $ 6,678 $ ) $ ) Other comprehensive gain (loss) before reclassifications 393 ) ) Less: amounts reclassified from accumulated other comprehensive income (loss) 9,859 ) 9,171 Net current-period other comprehensive loss ) - ) Provision for income taxes 3,593 - 3,593 Balance, September 30, 2012 $ 805 $ ) $ ) Authorized Preferred Shares The Company has authorized for issuance of 2,500,000 shares of preferred stock with such preferences, limitations and relative rights within legal limits of the class, or one or more series within the class, as are set by the Board of Directors. To date, the Company has not issued any preferred shares. Cash Dividends Dividends from the Bank are the Company’s primary source of funds for payment of dividends to its common shareholders. The Bank is currently prohibited from paying dividends to the Company without the prior approval of the FDIC and the South Carolina State Board of Financial Institutions (the “State Board” and together with the FDIC, the “Supervisory Authorities”) . Income Taxes As of December 31, 2012, the Company had federal net operating loss carryforwards of $23.9 million. If not utilized to offset future taxable income, $4.8 million of the net operating loss carryforwards will expire in 2030, $8.8 million will expire in 2031 and $10.3 million will expire in 2032. For the nine months ended September 30, 2013, the Company utilized all $4.8 million of the federal net operating loss carryforwards expiring in 2030 and $3.5 million of federal net operating loss carryforwards expiring in 2031 to offset federal taxable income generated during the period. 25 As of September 30, 2013, net deferred tax assets, without regard to any valuation allowance, of $23.2 million were recorded in the Company’s Consolidated Balance Sheet, a portion of which includes the after-tax impact of net operating loss carryforwards.Of this amount, $1.0 million was offset by a valuation allowance. As a result of sustained trends in quarterly profitability that began in the third quarter 2012, projected reversals of existing taxable temporary differences during applicable future periods, and projections of future taxable income exclusive of reversing temporary differences and carryforwards, the Company recorded an income tax benefit of $21.0 million related to the reversal of $21.0 million of its valuation allowance on net deferred tax assets that existed at June 30, 2013. The Company also eliminated $8.5 million of deferred tax assets and the related valuation allowance during the three months ended September 30, 2013 as we concluded it was probable that these assets are expected to expire without being utilized as a result of limitations on deductibility of net operating losses and realized built-in losses as described below. The remaining valuation allowance of $1.0 million is expected to be reversed through a reduction in the provision for income taxes during the three months ended December 31, 2013 in accordance with intra-period tax allocation rules under GAAP. We consummated a private placement on October 7, 2010 and subsequent follow-on offering in January 2011 through which we received $113.9 million of gross proceeds from the sale of common stock (the “Private Placement”). The Private Placement was considered a change in control under the Internal Revenue Code and Regulations. Accordingly, the Company was required to evaluate potential limitation or deferral of our ability to carryforward pre-acquisition net operating losses and to determine the amount of net unrealized pre-acquisition built-in losses which are subject to similar limitation or deferral. Under the Internal Revenue Code and Regulations, net unrealized pre-acquisition built-in losses realized within five years of the change in control on October 7, 2010 are subject to potential limitation. Through that date, the Company will continue to analyze its ability to utilize such losses to offset anticipated future taxable income as pre-acquisition built-in losses that are ultimately realized. As of September 30, 2013, the Company estimates that future utilization of built-in losses of $53 million generated prior to the Private Placement will be limited to $1.1 million per year. At September 30, 2013, the Company further determined that it was probable that $8.5 million of deferred tax assets related to built-in losses will not ultimately be realized and, accordingly, wrote-off both the deferred tax asset and related valuation allowance associated with these built-in losses. The write-off of the deferred tax assets associated with these built-in losses did not affect net income for the third quarter 2013 because the related valuation allowance was established in prior periods. However, this estimate will not be conclusively confirmed until the five-year limitation period expires in October 2015. The net benefit for income taxes for the three and nine months ended September 30, 2013 included provisions of $1.2 million and $987 thousand for state income tax, respectively. In addition, the net benefit for income taxes includes $21.0 million of benefit for income taxes for both the three and nine months ended September 30, 2013 related to the reversal of the valuation allowance on the net deferred tax asset that existed as of June 30, 2013. Benefit Plans 401(k) Plan From January 1, 2012 through June 30, 2013, the Company suspended its regular ongoing matching of employee (which we refer to as “teammate”) contributions to The Palmetto Bank 401(k) Retirement Plan (the “401(k) Plan”). Effective July 1, 2013, the Company re-instated an employer match of teammate contributions at a rate of $0.10 per dollar up to 6% of a teammate’s eligible compensation. This re-instatement resulted in employer matching contributions totaling $13 thousand for the three and nine months ended September 30, 2013. Defined Benefit Pension Plan Prior to 2008, the Company offered a noncontributory, defined benefit pension plan (the “Pension Plan”) that covered all full-time teammates having at least 12 months of continuous service and having attained age 21. Effective 2008, the Company ceased accruing pension benefits for teammates under the Pension Plan. Although no previously accrued benefits were lost, teammates no longer accrue benefits for service subsequent to 2007. 26 The Company’s net accrued pension liability is included in Other liabilities in the Consolidated Balance Sheets and totaled $3.3 million and $4.0 million at September 30, 2013 and December 31, 2012, respectively. Cost of the Pension Plan. The following table summarizes the net periodic expense components for the Pension Plan, which is included in Salaries and other personnel expense in the Consolidated Statements of Income (Loss), for the periods indicated (in thousands). For the three months ended September 30, For the nine months ended September 30, Interest cost $ 210 $ 234 $ 631 $ 724 Expected return on plan assets ) Amortization of net actuarial loss 243 222 728 688 Net periodic pension expense $ 170 $ 180 $ 509 $ 557 As a result of the Company’s decision to curtail the Pension Plan effective December 31, 2007, no costs relative to service have been necessary since that date as teammates no longer accrue benefits for services rendered. Defined Benefit Pension Plan Assets. The fair value of Pension Plan assets totaled $15.9 million and $14.5 million at September 30, 2013 and December 31, 2012, respectively. At September 30, 2013 and December 31, 2012, the fair value of Company common stock included in the Pension Plan was 0.3% and 0.2%, respectively, of total fair value of Pension Plan assets. Fair Value Measurements. The following tables summarize Pension Plan assets measured at fair value at the dates indicated aggregated by the level in the fair value hierarchy within which those measurements fall (in thousands). September 30, 2013 Level 1 Level 2 Level 3 Total Defined benefit pension plan assets $ 228 $ 15,625 $ - $ 15,853 December 31, 2012 Level 1 Level 2 Level 3 Total Defined benefit pension plan assets $ 133 $ 14,407 $ - $ 14,540 Current and Future Expected Contributions. During January 2013, the Company made its final regularly scheduled contribution for the 2012 plan year in the amount of $163 thousand. During the nine months ended September 30, 2013, the Company made contributions in the amount of $1.0 million for the 2013 plan year. Key Man Life Insurance The Company has fully funded life insurance policies on two former members of executive management who are now retired from the Company. Such policies are recorded in Other assets in the Consolidated Balance Sheets at the cash surrender value less applicable surrender charges. At both September 30, 2013 and December 31, 2012, the cash surrender value of such policies totaled $1.6 million. Equity Based Compensation 1997 Stock Compensation Plan Stock option awards have been granted under the Palmetto Bancshares, Inc. 1997 Stock Compensation Plan (the “1997 Plan”). The 1997 Plan terminated in 2007 and no options have been granted under the 1997 Plan since then. However, the termination did not impact options previously granted under the 1997 Plan. All outstanding options expire at various dates through December 31, 2016 and all stock option awards granted have a five-year vesting term and an exercise period of ten years. The Board determined the terms of the options on the grant date, and the option exercise price was at least 100% of the fair value of the Company’s common stock as of the grant date. Options granted to teammates were “incentive stock options” within the meaning of Section 422 of the Internal Revenue Code, while options granted to non-teammates were “nonqualified stock options” (i.e. options that are not “incentive stock options”). 27 The following table summarizes stock option activity for the 1997 Plan at the dates and for the period indicated. Stock options outstanding Weighted-average exercise price Outstanding at December 31, 2012 11,953 $ 92.89 Expired ) 80.00 Outstanding at September 30, 2013 6,450 103.89 The following table summarizes information regarding stock options under the 1997 Plan that were outstanding and exercisable at September 30, 2013. Options outstanding and exercisable Range of exercise prices Number of stock options outstanding and exercisable Weighted-average remaining contractual life (years) Weighted-average exercise price $ 93.20 to $ 106.40 2,500 0.41 $ 94.52 $ 109.20 to $ 121.60 3,950 2.59 109.83 Total 6,450 1.74 103.89 At September 30, 2013 and December 31, 2012, the fair value of the Company’s common stock did not exceed the exercise price of any options outstanding and exercisable under the 1997 Plan, therefore, the stock options had no intrinsic value. 2008 Restricted Stock Plan Under the 2008 Restricted Stock Plan (the “2008 Plan”), 62,500 shares of common stock were reserved for issuance subject to its anti-dilution provisions. Forfeitures are returned to the available pool of common stock for future issuance. Generally, the recipient will have the right to receive dividends, if any, with respect to such shares of restricted stock, to vote such shares and to enjoy all other shareholder rights except that the Company will retain custody of the stock certificate, and the recipient may not sell, transfer, pledge or otherwise dispose of the restricted stock until the forfeiture restrictions have expired. Shares of restricted stock granted to teammates and directors under the 2008 Plan are subject to vesting provisions based on continuous employment and service for a specified time period following the date of grant as follows: Vesting Period Issued to directors in connection with annual retainer Immediate Issued to directors in connection with election to the Board Length of Board term (currently 3 years) Issued to teammates 5 years 28 The following table summarizes restricted stock activity at the dates and for the period indicated. Shares of restricted stock Weighted-average grant date fair value per share Total grants as of December 31, 2012, net of forfeitures 51,311 $ 31.41 2013 Grants 11,073 9.68 Total grants as of September 30, 2013, net of forfeitures 62,384 27.55 Remaining shares available for grant at September 30, 2013 116 During the first quarter 2013, 8,407 shares of restricted stock with a total fair value of $70 thousand were granted to the non-management members of the Board of Directors as compensation for their annual Board retainers. Under the Company’s director compensation program, restricted stock awards are granted to directors upon initial appointment and re-election to the Board if a director purchases shares of the Company’s common stock on the open market during a specified period, in which case the director will receive a matching grant of restricted stock up to a maximum of $10 thousand in value. During the second quarter 2013, a total of 2,666 shares of restricted stock were awarded to two directors who were re-elected to the Board at the Annual Meeting of Shareholders on May 16, 2013. There were no grants of restricted stock under the 2008 Plan during the third quarter 2013. Of the 62,384 net restricted stock awards granted under the 2008 Plan, the following table summarizes vesting activity at the dates and for the period indicated. Shares of restricted stock Nonvested at December 31, 2012 13,915 2013 Grants 11,073 2013 Vesting ) Nonvested at September 30, 2013 13,025 The weighted-average grant date fair value of restricted stock shares that vested during the nine months ended September 30, 2013 was $14.56 per share. The fair value of shares vested during the nine months ended September 30, 2013 was $118 thousand. 2011 Stock Incentive Plan The 2011 Stock Incentive Plan, as amended, (the “2011 Plan”) was originally approved by shareholders at the 2011 Annual Meeting of Shareholders and allows the Board to grant a total of 700,000 stock options and / or restricted stock awards to teammates and directors. The 2011 Plan requires that stock options be issued with an exercise price at or above the fair market value per share of the Company’s common stock on the date of grant. Under the 2011 Plan, the Board, at its discretion, determines the amount of equity awards to be granted, vesting conditions, type of award and any other terms and conditions. No options are exercisable more than 10 years after the date of grant. Generally, the recipient will have the right to receive dividends, if any, with respect to any shares of restricted stock granted, to vote such shares and to enjoy all other shareholder rights, except that the Company will retain custody of the stock certificate, and the recipient may not sell, transfer, pledge or otherwise dispose of the restricted stock until the forfeiture restrictions have expired. Forfeitures of restricted stock are returned to the available pool of common stock for future issuance. 29 The following table summarizes the 2011 Plan stock option and restricted stock information at the dates and for the periods indicated. Total shares Stock options outstanding Weighted-average exercise price Shares of restricted stock Weighted-average grant date fair value per share 2011 Grants 473,002 383,251 $ 10.51 89,751 $ 10.48 2012 Grants 8,020 - - 8,020 6.50 Total grants as of December 31, 2012 481,022 383,251 10.51 97,771 10.15 2013 Grants 7,225 - - 7,225 13.95 Total grants as of September 30, 2013 488,247 383,251 10.51 104,996 10.41 2013 Forfeitures ) - - ) 13.95 2013 Exercises ) 11.00 - - Total granted, net as of September 30, 2013 487,672 104,421 $ 10.40 Total outstanding as of September 30, 2013 372,001 $ 10.50 Shares available for grant under the 2011 Plan 700,000 Remaining shares available for grant at September 30, 2013 212,328 The 2011 grants were made subject to time vesting restrictions that begin in 2014 and performance requirements including termination of the Bank’s Consent Order with the Supervisory Authorities (the “Consent Order”) and two consecutive quarters of net income. At December 31, 2012, the quarterly net income vesting condition was met, and the Consent Order was terminated on January 31, 2013. Therefore, the performance requirements are fully satisfied. Except for 11,250 stock options and 2,500 shares of restricted stock that vested in 2013 based on the time vesting restrictions, the awards will vest from 2014 to 2016. During 2012, 8,020 shares of restricted stock were awarded to certain teammates in recognition of performance. These awards are subject to the same time and performance conditions described above and, assuming the time vesting conditions are met, will vest from 2015 to 2017. During second quarter 2013, 7,225 shares of restricted stock were awarded to certain teammates in recognition of performance. These awards are subject to time vesting conditions and, assuming the time vesting conditions are met, will vest from 2014 to 2016. On October 7, 2013, 1,586 shares of restricted stock were granted to certain teammates. These awards are subject to three year time vesting based on continued employment and will vest from 2014 to 2016. The following table summarizes information regarding stock options under the 2011 Plan that were outstanding at September 30, 2013. Options outstanding Exercise price Number of stock options Weighted-average remaining contractual life (years) Weighted-average exercise price Value of outstanding in-the-money stock options $ 10.40 312,501 9.63 $ 10.40 $ 825,003 $ 11.00 59,500 7.80 11.00 121,380 Total 372,001 9.34 10.50 $ 946,383 Of the 104,996 restricted stock awards granted under the 2011 Plan, the following table summarizes activity at the dates and for the period indicated. Shares of restricted stock Nonvested at December 31, 2012 97,771 2013 Grants 7,225 2013 Forfeitures ) 2013 Vesting ) Nonvested at September 30, 2013 101,921 30 The weighted-average grant date fair value of restricted stock awards that vested during the nine months ended September 30, 2013 was $11.00 per share. The value of shares vested during the nine months ended September 30, 2013 based on vesting date fair value totaled $33 thousand. No restricted stock awards vested during the three months ended September 30, 2013. Compensation Expense Relating to Equity Based Compensation The Company measures compensation expense for restricted stock and stock option awards at fair value and recognizes compensation expense in the Consolidated Statements of Income (Loss) over the service period for grants that have time / service-based vesting provisions. The fair value of restricted stock is determined based on the fair value of the common stock at the time of the grant. The Company estimates the grant date fair value of stock options granted using the Black-Scholes option-pricing model. The Black-Scholes option-pricing model estimates the fair value of a stock option based on inputs and assumptions such as the expected volatility of the Company’s stock price, option exercise price, the level of risk-free interest rates, dividend yields and expected option term. The following table summarizes compensation expense for the 2008 Plan and the 2011 Plan charged against pre-tax income (loss) for the periods indicated (in thousands). All compensation expense relative to grants under the 1997 Plan had been fully recognized as of December 31, 2011. For the three months ended September 30, For the nine months ended September 30, Compensation expense 2008 Plan $ 67 $ 47 $ 269 $ 279 2011 Plan 195 193 626 573 Total compensation expense $ 262 $ 240 $ 895 $ 852 Income tax benefit $ - $ - $ - $ - At September 30, 2013, based on equity awards outstanding at that time, the total unrecognized pre-tax compensation expense related to unvested equity awards granted under the 2008 Plan and 2011 Plan was $199 thousand and $1.2 million, respectively. This expense is expected to be recognized through 2016 under the 2008 Plan and 2017 under the 2011 Plan. Average Share Information The following table summarizes the reconciliation of denominators of the basic and diluted net income (loss) per common share computations for the periods indicated. For the three months ended September 30, For the nine months ended September 30, Weighted average common shares outstanding - basic 12,663,162 12,640,517 12,655,473 12,638,838 Dilutive impact resulting from potential common share issuances 77,751 - 60,896 - Weighted average common shares outstanding - diluted 12,740,913 12,640,517 12,716,369 12,638,838 Per share data Net income (loss) - basic $ 1.76 $ 0.25 $ 2.05 $ ) Net income (loss) - diluted 1.75 0.25 2.04 ) For the nine months ended September 30, 2013, potential common share issuances related to stock options were excluded from the computation of diluted net income per share as inclusion would be anti-dilutive. There was no dilutive impact from stock options to be included in weighted average shares for the three months ended September 30, 2012 because there were no outstanding stock option awards for which the strike price exceeded the market price of the Company’s common stock. In addition, there was no impact on diluted shares outstanding from restricted stock for the three months ended September 30, 2012 because outstanding restricted stock awards were anti-dilutive or subject to performance conditions. In addition, no potential common shares were included in the computation of the diluted loss per share amount for the nine months ended September 30, 2012 as inclusion would be anti-dilutive given the Company’s net loss during the period. 31 Commitments, Guarantees and Other Contingencies Unused lending commitments to clients are not recorded in the Consolidated Balance Sheets until funds are advanced. For commercial clients, lending commitments generally take the form of unused revolving credit arrangements to finance clients’ working capital requirements. For retail clients, lending commitments are generally unused lines of credit secured by residential property. The Company routinely extends lending commitments for both floating and fixed-rate loans. The following table summarizes the contractual amounts of the Company’s unused lending commitments relating to extensions of credit with off-balance sheet risk at September 30, 2013 (in thousands). Commitments to extend credit: Revolving, open-end lines secured by single-family residential properties $ 57,869 Commercial real estate, construction, and land development loans secured by real estate Single-family residential construction loan commitments 6,906 Commercial real estate, other construction loan, and land development loan commitments 24,709 Commercial and industrial loan commitments 39,671 Overdraft protection line commitments 29,125 Other 6,814 Total commitments to extend credit $ 165,094 In addition, the maximum potential amount of undiscounted future advances related to letters of credit was $2.6 million and $3.6 million at September 30, 2013 and December 31, 2012, respectively. The reserve for estimated credit losses on unfunded lending commitments at September 30, 2013 and December 31, 2012 was $223 thousand and $367 thousand, respectively, and is recorded in Other liabilities in the Consolidated Balance Sheets. For disclosure regarding our derivative financial instruments and hedging activities, see Note 18, Derivative Financial Instruments and Hedging Activities. Derivative Financial Instruments and Hedging Activities At September 30, 2013 and December 31, 2012, the Company’s only derivative instruments related to residential mortgage banking activities. At September 30, 2013, the notional amount of commitments to originate conforming mortgage loans held for sale totaled $7.3 million. These derivative loan commitments had positive fair values, included within Other assets in the Consolidated Balance Sheets, totaling $261 thousand and negative fair values, included within Other liabilities in the Consolidated Balance Sheets, totaling $1 thousand. At December 31, 2012, the notional amount of commitments to originate conforming mortgage loans held for sale totaled $11.1 million. These derivative loan commitments had positive fair values, included within Other assets in the Consolidated Balance Sheets, totaling $338 thousand. The net change in derivative loan commitment fair values during the three months ended September 30, 2013 and 2012 resulted in income (expense) of $147 thousand and $383 thousand, respectively. The net change in derivative loan commitment fair values during the nine months ended September 30, 2013 and 2012 resulted in income (expense) of ($78) thousand and $454 thousand, respectively. The notional amount of forward sales commitments totaled $4.7 million at September 30, 2013. These forward sales commitments had positive fair values, included within Other assets in the Consolidated Balance Sheets, totaling $3 thousand and negative fair values, included within Other liabilities in the Consolidated Balance Sheets, totaling $60 thousand. The notional amount of forward sales commitments totaled $11.8 million at December 31, 2012. These forward sales commitments had positive fair values, included within Other assets in the Consolidated Balance Sheets, totaling $33 thousand and negative fair values, included within Other liabilities in the Consolidated Balance Sheets, totaling $5 thousand. The net change in forward sales commitment fair values during the three months ended September 30, 2013 and 2012 resulted in expense of $245 thousand and $570 thousand, respectively. The net change in forward sales commitment fair values during the nine months ended September 30, 2013 and 2012 resulted in expense of $85 thousand and $368 thousand, respectively. 32 Disclosures Regarding Fair Value Valuation Methodologies Trading Account Assets The fair values of trading account assets are primarily based on actively traded markets where prices are based on either direct market quotes or observed transactions. Liquidity is a significant factor in the determination of the fair values of trading account assets. Market prices may not be readily available for some positions or positions within a market sector where trading activity has slowed significantly or ceased. Assets and Liabilities Measured at Fair Value on a Recurring Basis The following tables summarize assets and liabilities measured at fair value on a recurring basis at the dates indicated aggregated by the level in the fair value hierarchy within which those measurements fall (in thousands). September 30, 2013 Level 1 Level 2 Level 3 Total Assets Trading account assets $ 3,323 $ 1,704 $ - $ 5,027 Investment securities available for sale State and municipal - 8,135 - 8,135 Collateralized mortgage obligations (federal agencies) - 100,038 - 100,038 Other mortgage-backed (federal agencies) 2,859 76,949 - 79,808 SBA loan-backed (federal agency) 21,423 17,675 - 39,098 Derivative financial instruments - 264 - 264 Total assets measured at fair value on a recurring basis $ 27,605 $ 204,765 $ - $ 232,370 Liabilities Derivative financial instruments $ - $ 61 $ - $ 61 December 31, 2012 Level 1 Level 2 Level 3 Total Assets Investment securities available for sale State and municipal $ - $ 11,530 $ - $ 11,530 Collateralized mortgage obligations (federal agencies) 14,057 109,451 - 123,508 Other mortgage-backed (federal agencies) - 63,817 - 63,817 SBA loan-backed (federal agency) 44,683 20,964 - 65,647 Derivative financial instruments - 370 - 370 Total assets measured at fair value on a recurring basis $ 58,740 $ 206,132 $ - $ 264,872 Liabilities Derivative financial instruments $ - $ 5 $ - $ 5 For disclosure regarding the fair value of Pension Plan assets, see Note 14, Benefit Plans. Assets and Liabilities Measured at Fair Value on a Nonrecurring Basis For financial assets measured at fair value on a nonrecurring basis that are recorded in the Consolidated Balance Sheets, the following tables summarize the level of valuation assumptions used to determine fair value of the related individual assets at the dates indicated (in thousands). There were no liabilities measured at fair value on a nonrecurring basis at September 30, 2013 or December 31, 2012. September 30, 2013 Level 1 Level 2 Level 3 Total Assets Mortgage loans held for sale $ - $ 1,865 $ - $ 1,865 Impaired loans in gross loans - 6,497 25 6,522 Foreclosed real estate and repossessed personal property 248 504 6,403 7,155 Long-lived assets held for sale - - 685 685 Total assets measured at fair value on a nonrecurring basis $ 248 $ 8,866 $ 7,113 $ 16,227 December 31, 2012 Level 1 Level 2 Level 3 Total Assets Mortgage loans held for sale $ - $ 6,114 $ - $ 6,114 Other loans held for sale 800 - - 800 Impaired loans in gross loans - 6,285 189 6,474 Foreclosed real estate and repossessed personal property - 817 9,163 9,980 Long-lived assets held for sale - - 685 685 Total assets measured at fair value on a nonrecurring basis $ 800 $ 13,216 $ 10,037 $ 24,053 33 Level 3 Valuation Methodologies. Following is a description of the unobservable inputs used for Level 3 fair value measurements. Impaired loans. The fair value of an impaired loan is estimated using one of three methods: value of the underlying collateral, present value of expected cash flows and, in rare cases, the market value of the impaired loan itself. An allowance for loan losses or charge-off is recorded for the excess of the Company’s recorded investment in the loan over the loan’s estimated fair value. In the case of a collateral dependent impaired loan, any allowance for loan losses or charge-off is increased by estimated selling costs. Impaired loans not requiring an allowance for loan losses or charge-off represent loans for which the fair value of the expected repayments or collateral exceeds the recorded investments in such loans. Impaired loans, where an allowance for loan losses or charge-off is recorded based on the fair value of collateral, require classification in the fair value hierarchy. When the fair value of the collateral is based on an executed sales contract with an independent third party, the Company records the impaired loan as Level 1. If the collateral is based on another observable market price or a current appraised value, the Company records the impaired loan as Level 2. When an appraised value is not available or the Company determines the fair value of the collateral is further impaired below the appraised value and there is no observable market price, the Company records the impaired loan as Level 3. Foreclosed real estate and repossessed personal property. Foreclosed real estate and repossessed personal property is carried at the lower of carrying value or fair value less estimated selling costs. For purposes of classification in the fair value hierarchy, fair value of foreclosed real estate and repossessed property is generally based upon binding sales contracts, current appraisals, comparable sales and other estimates of value obtained principally from independent sources. When the fair value of the collateral is based on an observable market price or a current appraised value, the Company records the asset as Level 2. However, the Company also considers other factors or recent developments which could result in adjustments to the collateral value estimates indicated in the appraisals such as changes in absorption rates or market conditions from the time of valuation. In situations where management adjustments are significant to the fair value measurement in its entirety, such measurements are classified as Level 3 within the valuation hierarchy. Long-lived assets held for sale. Nonrecurring fair value adjustments on long-lived assets held for sale reflect impairment writedowns . Appraisals are used to determine impairment, and these appraisals may require significant adjustments to market-based valuation inputs due to lack of recent comparable sales or the age of the appraisal. As a result, the assets subjected to nonrecurring fair value adjustments are typically classified as Level 3 due to the fact that unobservable inputs are significant to the fair value measurement. The following table summarizes the significant unobservable inputs used in the fair value measurements for Level 3 assets measured at fair value on a nonrecurring basis at September 30, 2013 (in thousands). Fair value Valuation technique Significant unobservable inputs Assets Impaired loans in gross loans $ 25 Internal assessment of collateral value Adjustments to estimated value based on recent sales of comparable collateral Foreclosed real estate and repossessed personal property 6,403 Appraisals of collateral value Adjustments to appraisal for age of comparable sales Long-lived assets held for sale 685 Internal valuation Appraisals and/or sales of comparable properties 34 Carrying Amounts and Estimated Fair Value of Financial Assets and Liabilities Not Measured at Fair Value The following table summarizes the carrying amount and fair value for other financial instruments included in the Consolidated Balance Sheets at the dates indicated (in thousands) all of which are considered Level 3 fair value estimates. These fair value estimates are subject to fluctuation based on the amount and timing of expected cash flows as well as the choice of discount rate used in the present value calculation. The Company used management's best estimate of fair value. Thus, the fair values presented may not be the amounts that could be realized in an immediate sale or settlement of the instrument. In addition, any income taxes or other expenses that would be incurred in an actual sale or settlement are not taken into consideration in the fair values presented. Carrying amount Fair value September 30, 2013 Financial instruments - assets Loans (1) $ 736,133 $ 741,583 Financial instruments - liabilities Deposits 944,812 938,326 December 31, 2012 Financial instruments - assets Loans (1) $ 716,977 $ 724,005 Financial instruments - liabilities Deposits 1,023,242 1,020,446 Includes Loans, net less impaired loans valued based on the fair value of underlying collateral or contracted sales pricewhich are included in the "Assets and Liabilities Measured at Fair Value on a Nonrecurring Basis" table 20. Regulatory Capital Requirements and Dividend Restrictions Capital Requirements The following table summarizes the Company’s and the Bank’s actual and required capital ratios at the dates indicated (dollars in thousands). The Bank was classified in the well-capitalized category at September 30, 2013 and December 31, 2012. Since September 30, 2013, no conditions or events have occurred, of which the Company is aware, that have resulted in a material change in the Bank's risk category other than as reported in this Quarterly Report on Form 10-Q. Actual For capital adequacy purposes To be well capitalized under prompt corrective action provisions amount ratio amount ratio amount ratio At September 30, 2013 Total capital to risk-weighted assets Company $ 127,008 15.52 % $ 65,483 8.00 % n/a n/a Bank 126,905 15.50 65,482 8.00 $ 81,853 10.00 % Tier 1 capital to risk-weighted assets Company 116,694 14.26 32,742 4.00 n/a n/a Bank 116,591 14.24 32,741 4.00 49,112 6.00 Tier 1 leverage ratio Company 116,694 10.95 42,639 4.00 n/a n/a Bank 116,591 10.93 42,650 4.00 53,513 5.00 At December 31, 2012 Total capital to risk-weighted assets Company $ 115,182 14.42 % $ 63,892 8.00 % n/a n/a Bank 115,077 14.41 63,892 8.00 $ 79,865 10.00 % Tier 1 capital to risk-weighted assets Company 105,098 13.16 31,946 4.00 n/a n/a Bank 104,993 13.15 31,946 4.00 47,919 6.00 Tier 1 leverage ratio Company 105,098 9.18 45,771 4.00 n/a n/a Bank 104,993 9.18 45,771 4.00 57,213 5.00 We are subject to certain regulatory requirements and restrictions related to credit quality and earnings, including a restriction prohibiting dividend payments from the Bank to the Company without prior approval from the Supervisory Authorities, and the maintenance of a specified leverage capital ratio. 21. Wealth Management Transactions As previously disclosed, effective June 28, 2013, the Bank transferred all of its trust-related accounts to Thomasville National Bank (“TNB”), a wholly-owned subsidiary of Thomasville Bancshares, Inc., pursuant to the terms and conditions of a Transfer Agreement. Contemporaneously with the transfer, the Bank also began an Office Support and Referral Agreement with TNB under which the Bank provides office space and other support services in its existing facilities to the TNB employees who provide the trust services. In accordance with the agreements, TNB assumed ownership of the accounts, certain trust employees of the Bank, and all operational and fiduciary responsibility for administering the transferred accounts under the underlying client account agreements. In exchange, the Bank earns a percentage of the ongoing revenues generated from the assets under management in the transferred accounts owned by TNB and any new accounts subsequently referred to TNB. 35 On August 1, 2013, the Bank began a Non-Deposits Investment Products Marketing Agreement (the “Marketing Agreement”) with Investment Professionals, Inc. (“IPI”), replacing a similar agreement with a different broker-dealer. IPI provides brokerage services to clients of the Bank, including acting as clearing agent, executing purchases and sales of securities products on behalf of and for the account of clients, and maintaining securities in client accounts as agent. Under the Marketing Agreement, the Bank provides office space and other support services in its existing facilities to the IPI employees who provide the brokerage services. In exchange, the Bank earns a percentage of the ongoing revenues generated from the brokerage assets managed by IPI under the Marketing Agreement. Other than an immaterial amount of contract termination costs, execution of the agreements did not result in the Bank recording any gain or loss upon the consummation of these transactions. 36 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis addresses significant factors impacting our financial condition as of September 30, 2013 and results of operations and cash flows for the three and nine months ended September 30, 2013 . This discussion should be read in conjunction with, and is intended to supplement, all of the other Items presented in this Quarterly Report on Form 10-Q and our Consolidated Financial Statements and the notes thereto for the year ended December 31, 2012 included in our 2012 Annual Report on Form 10-K. Results for the three and nine months ended September 30, 2013 are not necessarily indicative of the results for the year ended December 31, 2013 or any future period. Percentage calculations contained herein have been calculated based on actual not rounded results. Forward-Looking Statements This report, including information included in or incorporated by reference into this document, contains statements which constitute forward-looking statements within the meaning of Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934. Forward-looking statements relate to the financial condition, results of operations, plans, objectives, future performance and business of our Company. Forward-looking statements are based on many assumptions and estimates and are not guarantees of future performance. Our actual results may differ materially from those anticipated in any forward-looking statements as they will depend on factors about which we are unsure including many factors which are beyond our control. The words “may,” “would,” “could,” “should,” “will,” “expect,” “anticipate,” “predict,” “project,” “potential,” “continue,” “assume,” “believe,” “intend,” “plan,” “forecast,” “goal” and “estimate,” as well as similar expressions, are meant to identify such forward-looking statements.Factors that may cause our actual results to differ materially from those anticipated in our forward-looking statements include, but are not limited to, the following: ● Larger than expected credit losses in the sectors of our loan portfolio secured by real estate due to economic factors including declining real estate values, increasing interest rates, increasing unemployment, changes in payment behavior or other factors, ● Larger than expected credit losses because our loans are concentrated by loan type, industry segment, borrower type or location of the borrower or collateral, ● Sales of problem assets at discounted prices to accelerate the resolution of our problem assets, ● The rate of delinquencies and amounts of loans charged-off, ● Our allowance for loan losses and the amount of loan loss provisions required in future periods, ● Our ability to maintain appropriate levels of capital including the potential that the regulatory agencies may require higher levels of capital above the current standard regulatory-mandated minimums and the impact of the capital rules under Basel III, ● Our ability to comply with regulatory restrictions and potential regulatory actions if we fail to comply, ● Results of examinations by our regulatory authorities including the possibility that the regulatory authorities may, among other things, require us to increase our allowance for loan losses or writedown assets, ● Our ability to attract and retain key personnel, ● Our ability to retain our existing clients including our deposit relationships, ● The rate of loan growth in recent years and the lack of seasoning of a portion of our loan portfolio, ● The amount of our loan portfolio collateralized by real estate and potential weakness in the real estate market, ● Changes in availability of wholesale funding sources including increases in collateral margin requirements, ● Changes in the interest rate environment which could reduce anticipated or actual margins, ● Changes in political conditions and the legislative or regulatory environment including the impact of recent financial reform legislation on the banking and financial services industries, ● General economic conditions, either nationally or regionally and especially in our primary markets, becoming less favorable than expected, resulting in, among other things, deterioration in credit quality, ● Risks associated with a failure in or breach of our operations or security systems or infrastructure or those of our third party vendors, ● Changes in accounting principles, policies and practices, as may be adopted by the regulatory agencies, as well as the Public Company Accounting Oversight Board, the SEC and the FASB, ● Potential limitations on our ability to utilize net operating loss carryforwards and net realized built-in losses for income tax purposes, 37 ● Risks associated with income taxes including the potential for adverse adjustments and the inability to fully realize deferred tax benefits, ● Our ability to maintain effective internal control over financial reporting, ● Our reliance on available secondary funding sources such as FHLB borrowings, Federal Reserve Discount Window borrowings, sales of investment securities and loans and lines of credit from correspondent banks to meet our liquidity needs, ● Adverse changes in asset quality and resulting credit-related losses and expenses, ● The market value of our common stock including our continued listing on a national stock exchange and the resulting impact on our stock price as a result of such listing, ● Loss of consumer confidence and economic disruptions resulting from terrorist activities or other military actions, and / or ● Other risks and uncertainties detailed in this Quarterly Report on Form 10-Q and from time to time in our other filings with the SEC. The Company does not undertake, and specifically disclaims any obligation, to update any of the “forward- looking statements” to reflect occurrences or unanticipated events or circumstances after the date of such statements except as required by the federal securities laws. You should carefully consider these factors and the risk factors outlined under Item 1A. Risk Factors in our 2012 Annual Report on Form 10-K. Critical Accounting Policies and Estimates Our accounting and financial reporting policies are in conformity, in all material respects, with GAAP and with general practices within the financial services industry. The preparation of financial statements in conformity with such principles requires management to make estimates and assumptions that impact the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities during the reporting period and the reported amounts of income and expense during the reporting period. While we base estimates on historical experience, current information and other factors deemed to be relevant, actual results could differ from those estimates. On an annual basis, management, in conjunction with our independent registered public accounting firm, discusses the critical accounting estimates with the Audit Committee of our Board of Directors. We consider accounting policies and estimates to be critical to our financial condition, results of operations or cash flows ifthe accounting policy or estimate requires management to make assumptions about matters that are highly uncertain andfor which different estimates that management reasonably could have used for the accounting estimate in the current period, or changes in the accounting estimate that are reasonably likely to occur from period to period, could have a material impact on our financial condition, results of operations or cash flows. Of those significant accounting policies, we determined that accounting for our allowance for loan losses and the related reserve for unfunded commitments, valuation of other loans held for sale, servicing rights, foreclosed real estate, the realization of our net deferred tax asset, defined benefit pension plan and the determination of fair value of financial instruments are critical because of the valuation techniques used and the sensitivity of the amounts recorded in our Consolidated Financial Statements to the methods, assumptions and estimates underlying these balances. Accounting for these critical areas requires subjective and complex judgments and could be subject to revision as new information becomes available. For additional information regarding our critical accounting policies and estimates, refer to our 2012 Annual Report on Form 10-K. 38 Selected Financial Data The following selected financial data should be read in conjunction with Item 1. Financial Statements and Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations (dollars in thousands, except per share data). At and for the three months ended September 30, June 30, March 31, December 31, September 30, STATEMENTS OF INCOME Interest income $ 10,523 $ 10,728 $ 10,864 $ 10,867 $ 11,076 Interest expense 475 503 895 1,178 1,227 Net interest income 10,048 10,225 9,969 9,689 9,849 Provision for loan losses 645 670 350 1,325 600 Net interest income after provision for loan losses 9,403 9,555 9,619 8,364 9,249 Noninterest income 3,279 4,237 3,745 4,802 4,335 Noninterest expense 9,835 11,911 10,375 11,327 10,858 Net income before provision (benefit) for income taxes 2,847 1,881 2,989 1,839 2,726 Provision (benefit) for income taxes ) 382 813 ) ) Net income $ 22,233 $ 1,499 $ 2,176 $ 2,710 $ 3,162 COMMON AND PER SHARE DATA Net income per common share: Basic $ 1.76 $ 0.12 $ 0.17 $ 0.21 $ 0.25 Diluted 1.75 0.12 0.17 0.21 0.25 Cash dividends per common share - Book value per common share 9.46 7.76 7.82 7.71 7.36 Outstanding common shares 12,783,019 12,772,344 12,762,452 12,754,045 12,751,690 Weighted average common shares outstanding - basic 12,663,162 12,652,355 12,650,766 12,640,991 12,640,517 Weighted average common shares outstanding - diluted 12,740,913 12,737,369 12,693,567 12,641,016 12,640,517 PERIOD-END BALANCES Total assets $ 1,099,897 $ 1,085,222 $ 1,099,291 $ 1,145,456 $ 1,139,731 Investment securities available for sale, at fair value 227,079 246,501 265,798 264,502 290,805 Total loans 758,679 744,289 738,596 745,172 744,823 Deposits and retail repurchase agreements 969,452 977,153 989,902 1,038,599 1,034,865 Shareholders' equity 120,946 99,116 99,809 98,380 93,887 AVERAGE BALANCES Total assets $ 1,080,900 $ 1,086,965 $ 1,117,090 $ 1,143,855 $ 1,138,997 Interest-earning assets 1,040,718 1,046,075 1,073,351 1,100,000 1,091,847 Investment securities available for sale, at fair value 243,955 258,200 272,853 281,929 278,312 Total loans 749,201 740,643 739,962 743,065 738,196 Deposits and retail repurchase agreements 971,744 976,513 1,008,763 1,036,344 1,037,444 Other borrowings 24 9 14 36 21 Shareholders' equity 100,795 101,613 99,729 97,079 91,208 SELECT PERFORMANCE RATIOS Return on average assets 8.16 % 0.55 % 0.79 % 0.94 % 1.10 % Return on average shareholders' equity 87.51 5.92 8.85 11.11 13.79 Net interest margin 3.83 3.92 3.77 3.50 3.59 CAPITAL RATIOS Average shareholders' equity as a percentage of average assets 9.33 % 9.35 % 8.93 % 8.49 % 8.01 % Shareholders' equity as a percentage of assets 11.00 9.13 9.08 8.59 8.24 Tier 1 risk-based capital 14.26 13.67 13.48 13.16 12.59 Total risk-based capital 15.52 14.93 14.74 14.42 13.85 Tier 1 leverage 10.95 10.06 9.63 9.18 8.95 ASSET QUALITY INFORMATION Allowance for loan losses $ 16,706 $ 17,218 $ 17,470 $ 17,825 $ 18,338 Nonaccrual loans 14,735 16,752 17,106 15,848 19,879 Nonperforming assets 23,064 25,081 28,194 26,840 31,527 Loans 90 days past due and still accruing interest 1,723 - Net loans charged-off 1,157 922 705 1,838 540 Allowance for loan losses as a percentage of gross loans 2.21 % 2.32 % 2.39 % 2.41 % 2.50 % Nonaccrual loans and loans 90 days past due and still accruing interest as a percentage of gross loans and other loans held for sale 2.17 2.26 2.34 2.14 2.68 Nonperforming assets and loans 90 days past due and still accruing interest as a percentage of total assets 2.25 2.31 2.56 2.34 2.77 Net loans charged-off as a percentage of average gross loans (annualized) 0.61 0.50 0.39 1.00 0.30 OTHER DATA Number of full service branches 25 25 25 25 25 Number of full-time equivalent employees 302.5 312.5 322.5 322.5 321.5 39 Company Overview Palmetto Bancshares, Inc. is a South Carolina bank holding company organized in 1982 and headquartered in Greenville, South Carolina. The Company serves as the bank holding company for The Palmetto Bank, which began operations in 1906. Given our 107-year history, we have developed long-standing relationships with clients in the communities in which we operate and a recognizable name, which has resulted in a well-established branch network and loyal deposit base. Our financial results for 2009 through September 30, 2013 were significantly impacted by the recession of December 2007 through June 2009 and its aftermath. While the economy has improved somewhat, economic conditions continue to present challenges for the banking industry and the Company. At the same time, the Company was impacted by fast growth from 2004 through the first quarter of 2009, during which time total assets grew 57%. This caused the Company to reach a natural “maturity/life cycle hump” requiring a more sophisticated approach to operating and managing our business. In response to these challenges, in June 2009 the Board of Directors and management adopted and began executing a proactive and aggressive Strategic Project Plan to address issues related to credit quality, liquidity, earnings and capital. The Strategic Project Plan included significant strategic changes to the Company’s operations, including: ● Reduction in problem assets, ● Raising $114 million in capital through the Private Placement, ● Repositioning the balance sheet from an asset and liability management standpoint, ● Rationalizing our branch network and headcount, ● Refining our infrastructure, technology platform, and process improvements, ● Focusing on expense reductions and efficiency, ● Refining our organization structure and lines of business, and re-constituting our executive management and senior leadership team, ● Implementing new products and services, including specialized lending niches such as Small Business Administration, Corporate Banking, Commercial & Industrial (“C&I”) and Private Banking, ● Developing tailored go-to-market strategies and expertise, and ● Returning to profitability on a quarterly basis starting in the third quarter 2012. The Strategic Project Plan also positioned the Bank to be well-prepared for a Consent Order, effective June 10, 2010, between the Bank and the Supervisory Authorities, which was subsequently terminated on January 30, 2013. As a result of our efforts, we returned to quarterly profitability starting in the third quarter 2012, and we expect to remain profitable going forward. Further, we believe our earnings will be more stable and predictable on a going forward basis. However, our performance is subject to numerous risks and uncertainties, many of which are beyond our control, and we can provide no assurances regarding the sustainability of or improvement in future earnings. In addition, the pace of future problem asset resolution activities may vary and, as a result, the level of credit-related expenses may fluctuate from period to period. 2013 Highlights With the significant completion of many of the strategic initiatives in our Strategic Project Plan, we have transitioned our focus from addressing the significant issues of the past few years to our forward-looking Value Creation Strategy with particular focus on the Client and Teammate Experiences. We believe innovation and creativity are critical to meet evolving consumer and business expectations. Our ongoing strategic decisions and investments will be determined with the goal of improving Client and Teammate Experiences, both of which are expected to add value to The Palmetto Bank franchise. To this end, for the nine months ended September 30, 2013: ● We have experienced net loan growth resulting from our expansion into additional lending niches such as SBA lending in March 2012, C&I lending and Corporate Banking in October 2012 and most recently Private Banking in June 2013. In addition, our legacy Commercial Banking team is having more success banking larger and more sophisticated companies that also use our upgraded e-Treasury cash management services. In addition, in June 2013 the United States Treasury announced that we were the leading lender in South Carolina and ranked 12th in the United States under the State Small Business Credit Initiative’s Loan Participation Program. 40 ● In the second and third quarters 2013, we executed our expanded and more integrated Wealth Management strategy to provide our clients seamless access to the comprehensive suite of products and services they need to achieve their financial goals. The go-forward strategy included the hiring of a seasoned Private Banker, partnering with another financial institution with a larger trust platform to deliver Trust services in June (who has since hired three additional Trust professionals in our market) and converting our brokerage platform to a different broker-dealer in August (who is currently recruiting for two additional brokers). ● During the second quarter, we created a new position and hired a Director of Client Strategy responsible for identifying evolving consumer and business needs and expectations, evaluating our go-to-market strategy, improving the Client Experience, and enhancing cross line of business collaboration. ● During the third quarter, we hired a Chief Talent Officer whose primary areas of focus is the ongoing development of the Bank’s team and the recruitment of catalyst hires that will continue to deliver specialized expertise and outstanding client service. ● We continued to enhance our existing products and services, including: o In June, we introduced our enhanced MyPalmetto checking account that includes additional benefits such as Everywhere Cash Savings with mobile discount access, Card Patrol for real time fraud monitoring, and Payment Card Protection that includes complimentary identity theft insurance. The introduction also included a MyPalmetto Referral Program which is a rewards program designed to incent existing clients to refer their friends and family to open a checking account at the Bank and receive reward points exchangeable for a wide variety of products. o In June, we implemented a revised enhanced tiered nonsufficient funds (“NSF”) and overdraft (“OD”) structure to reduce the amount of NSF fees for most of our clients who trigger an occasional NSF item while increasing our fees from those clients who use this service on a recurring basis. o During June, we enhanced our home equity loan and line of credit products to highlight our speed and quality of execution by guaranteeing a loan closing within 21 business days of approval or the Bank will pay the client’s closing costs. o During the third quarter we implemented new technology for real-time loan approvals and added four dealers to our indirect auto lending network. o During the third quarter we began the implementation of instant issue debit cards, which are made available to clients immediately upon account opening or if an existing card is lost or stolen. The implementation was completed in October 2013. ● We continued to implement technological enhancements to improve the Client Experience, risk management and operational efficiency. Examples to date in 2013 include enhanced online fraud detection, marketing screens on automatic teller machines, imaging system workflows and a data warehouse. In May 2013, we were recognized by Retail Banker International for the Best IT Innovation of 2013, following previous recognition by ACI Worldwide in January 2013 for its 2013 Customer Experience Excellence Award and by Bank Technology News in February 2013 for its annual list of Top 10 Community Bank IT Initiatives. ● In June 2013, our common stock was added to the small-cap Russell 2000® Index when Russell Investments reconstituted its comprehensive set of U.S. and global equity indexes. Financial Overview for Third Quarter 2013 For the three months ended September 30, 2013, the Company reported net income of $22.2 million compared to net income of $3.2 million for the three months ended September 30, 2012. The profit in the third quarter 2013 is the fifth consecutive quarterly profit since returning to quarterly profitability in the third quarter 2012. The results of operations for the third quarter 2013, as compared to the third quarter 2012, were primarily influenced by the following factors: ● Net interest income increased $199 thousand and net interest margin increased 24 basis points to 3.83%. The increase in net interest income was due to lower deposit costs and strategic reductions in higher priced certificate of deposit accounts as well as increased investment securities yields. These increases were partially offset by a reduction in the yield earned on loans. ● Total credit-related expenses, defined as provision for loan losses, foreclosed real estate writedowns and expenses, loss (gain) on other loans held for sale and loan workout expenses declined from $1.5 million in the third quarter 2012 to $1.2 million in the third quarter 2013 as a result of an overall improvement in credit quality and the pace of problem asset resolution activity. Nonperforming assets and loans 90 days past due and still accruing interest and classified assets declined from $31.5 million and $93.1 million at September 30, 2012, respectively, to $24.4 million and $57.2 million at September 30, 2013, respectively. Nonperforming assets and loans 90 days past due and still accruing interest decreased $652 thousand from June 30, 2013 to September 30, 2013, primarily as a result of the third quarter sale of a nonperforming loan with a carrying balance of $1.6 million at June 30, 2013. 41 ● The decline in fees for trust, investment management and brokerage services of $543 thousand was the result of the transfer of our trust accounts to TNB in June 2013 and the conversion of our brokerage platform to IPI in August 2013. The actions were part of our more integrated go-forward Wealth Management strategy to provide our clients seamless access to the comprehensive suite of products and services they need to achieve their financial goals (including our expansion into and hiring of a dedicated Private Banker during June). While gross fees declined, we are no longer responsible for the personnel and other operating costs for these businesses and, therefore,had a decline in those expense categories as well. ● Mortgage-banking income declined $334 thousand in the third quarter 2013 from the third quarter 2012 primarily due to lower sales volume. ● During the third quarter 2013, we realized losses of approximately $44 thousand on the sale of $14.3 million in book value of investment securities. We sold no investment securities during the third quarter 2012. The 2013 sales were the result of a strategic decision to reduce the investment securities portfolio’s exposure to rising interest rates and to manage liquidity. ● During the third quarter of 2012, we consummated the sale of our Rock Hill and Blacksburg, South Carolina branches and recognized a gain, net of transaction costs, of $568 thousand. ● Salaries and personnel expense declined $343 thousand primarily as a result of fewer average full time equivalent teammates (primarily related to the trust and brokerage transactions described above), decreased use of contract personnel, lower benefit costs, reduced incentives and lower commission expense. ● As a result of sustained trends in quarterly profitability that began in the third quarter 2012, projected reversals of existing taxable temporary differences during applicable future periods, and projections of future taxable income exclusive of reversing temporary differences and carryforwards, the Company recorded an income tax benefit of $21.0 million related to the reversal of $21.0 million of its valuation allowance on net deferred tax assets that existed at June 30, 2013. An additional valuation allowance of $1.0 million is expected to be reversed through a reduction in the provision for income taxes during the three months ended December 31, 2013 in accordance with intra-period tax allocation rules under GAAP. 42 Financial Condition The discussion and analysis of our financial condition and results of operations herein is provided on a consolidated basis with commentary on business specific implications where more granular information is available. PALMETTO BANCSHARES, INC. AND SUBSIDIARY Consolidated Balance Sheets (dollars in thousands) (unaudited) September 30, December 31, Dollar variance Percent variance Assets Cash and cash equivalents Cash and due from banks $ 55,743 $ 101,385 $ ) )% Total cash and cash equivalents 55,743 101,385 ) ) FHLB stock, at cost 1,380 1,811 ) ) Trading account assets 5,027 - 5,027 100.0 Investment securities available for sale, at fair value 227,079 264,502 ) ) Mortgage loans held for sale 1,865 6,114 ) ) Other loans held for sale - 776 ) ) Loans, gross 756,814 738,282 18,532 2.5 Less: allowance for loan losses ) ) 1,119 ) Loans, net 740,108 720,457 19,651 2.7 Premises and equipment, net 23,627 24,796 ) ) Accrued interest receivable 3,475 3,910 ) ) Foreclosed real estate 7,928 10,911 ) ) Deferred tax asset, net 22,197 - 22,197 100.0 Other assets 11,468 10,794 674 6.2 Total assets $ 1,099,897 $ 1,145,456 $ ) )% Liabilities and shareholders' equity Liabilities Deposits Noninterest-bearing $ 187,150 $ 179,695 $ 7,455 4.1 % Interest-bearing 757,662 843,547 ) ) Total deposits 944,812 1,023,242 ) ) Retail repurchase agreements 24,640 15,357 9,283 60.4 Accrued interest payable 146 450 ) ) Other liabilities 9,353 8,027 1,326 16.5 Total liabilities 978,951 1,047,076 ) ) Shareholders' equity Preferred stock - Common stock 127 127 - - Capital surplus 144,362 143,342 1,020 0.7 Accumulated deficit ) ) 25,908 ) Accumulated other comprehensive loss, net of tax ) ) ) 64.9 Total shareholders' equity 120,946 98,380 22,566 22.9 Total liabilities and shareholders' equity $ 1,099,897 $ 1,145,456 $ ) )% Cash and Cash Equivalents Cash and cash equivalent balances decreased by $45.6 million at September 30, 2013 from December 31, 2012. We have strategically reduced our cash balances to the current level as carrying excess cash had a negative impact on our interest income since we currently only earn 25 basis points on our deposits with the Federal Reserve as compared to what we could earn investing this cash in assets that generate a greater return such as loans and investment securities available for sale. Concentrations and Restrictions. In an effort to manage counterparty risk, we generally do not sell federal funds to other financial institutions because they are essentially uncollateralized loans. We regularly evaluate the risk associated with the counterparties to these potential transactions to ensure that we would not be exposed to any significant risks with regard to our cash and cash equivalent balances if we were to engage in any such transactions. Trading Account Assets As part of our strategy to diversify our revenues and effectively utilize our excess cash, during the third quarter 2013 we invested $5 million in anaccount that is managed by a third party to trade municipal securities. Under the agreement, the third party has discretionary power to trade in the account. The investment strategy is to trade small and odd lot municipal securities which tend to trade at wider bid and offered spreads, which allows for higher trading profits than larger block sizes. By trading in small and odd lot municipal securities, the account takes advantage of trading opportunities by allocating funds across a wide variety of securities that are immediately available for resale to broker dealers, financial planners and electronic trading companies. Cash in the account pending investment in municipal bonds is generally held in liquid insured bank deposits. 43 At September 30, 2013, the trading account included municipal securities of $1.7 million and insured bank deposits of $3.3 million. For the three months ended September 30, 2013, net trading account gains totaled $36 thousand and related investment management expenses of $14 thousand were included in professional services expense. All of the municipal securities included in trading account assets at September 30, 2013 were investment grade. Investment Securities Available for Sale Composition. The fair value of the investment securities available for sale portfolio represented 20.6% of total assets at September 30, 2013 and 23.1% of total assets at December 31, 2012. The following table summarizes the amortized cost and fair value composition of our investment securities available for sale portfolio at the dates indicated (dollars in thousands). September 30, 2013 December 31, 2012 Amortized Fair % of Amortized Fair % of cost value total cost value total State and municipal $ 8,017 $ 8,135 3.6 % $ 11,247 $ 11,530 4.4 % Collateralized mortgage obligations (federal agencies) 103,937 100,038 44.1 122,444 123,508 46.7 Other mortgage-backed (federal agencies) 80,747 79,808 35.1 62,581 63,817 24.1 SBA loan-backed (federal agency) 39,005 39,098 17.2 65,828 65,647 24.8 Total investment securities available for sale $ 231,706 $ 227,079 100.0 % $ 262,100 $ 264,502 100.0 % The net unrealized loss at September 30, 2013 reflects an increase in longer-term interest rates beginning in June 2013 as a result of comments by the Federal Reserve indicating that quantitative easing programs may be scaled-back or terminated. While the investment securities portfolio is currently in an unrealized loss position, absent any credit losses, which we do not expect, we will recover the full principal amount of these securities if we hold them to maturity. The average duration of the investment securities available for sale portfolio is 5.0 years, which we have kept relatively short in anticipation of rising interest rates. The increase in the duration since the prior quarter end is due to slowing prepayments on mortgage-backed securities resulting from the increase in interest rates noted above. For the foreseeable future, we intend to maintain our portfolio invested in investment securities with shorter durations and may sell securities to shorten the overall duration of the portfolio.While we have no current intentions to do so, we are also evaluating the potential to reclassify selected securities from available for sale to held to maturity. 44 Maturities. The following table summarizes the amortized cost and book yield of investment securities available for sale at September 30, 2013 by contractual maturity and estimated principal repayment distribution (dollars in thousands). State and municipal securities are organized based on contractual maturity. Principal amounts on collateralized mortgage obligations, other mortgage-backed securities and SBA loan-backed securities are not due at a single maturity date and are subject to early repayment based on prepayment activity of underlying loans. Therefore, collateralized mortgage obligations, other mortgage-backed securities and SBA loan-backed securities are organized based on estimated cash flows using current prepayment assumptions. Amortized cost Book yield Due in one year or less $ 3,944 3.6 % Due after one year through five years 2,989 3.5 Due after five years through ten years 1,084 1.9 Due after ten years - - State and municipal 8,017 3.3 Due in one year or less 8,124 ) Due after one year through five years 15,715 1.4 Due after five years through ten years 80,098 2.2 Due after ten years - - Collateralized mortgage obligations (federal agencies) 103,937 1.8 Due in one year or less - - Due after one year through five years 47,699 1.6 Due after five years through ten years 14,875 1.3 Due after ten years 18,173 2.2 Other mortgage-backed (federal agencies) 80,747 1.7 Due in one year or less - - Due after one year through five years 15,235 0.9 Due after five years through ten years 14,507 1.7 Due after ten years 9,263 2.7 SBA loan-backed (federal agency) 39,005 1.6 Due in one year or less 12,068 - Due after one year through five years 81,638 1.5 Due after five years through ten years 110,564 2.0 Due after ten years 27,436 2.4 Total investment securities available for sale $ 231,706 1.8 % Concentrations. The following table summarizes issuer concentrations of collateralized mortgage obligations for which aggregate fair values exceed 10% of shareholders’ equity at September 30, 2013 (dollars in thousands). Aggregate Aggregate Fair value as a % of Issuer amortized cost fair value shareholders' equity Freddie Mac $ 75,041 $ 72,090 59.6 % Ginnie Mae 26,268 25,348 21.0 The following table summarizes issuer concentrations of other mortgage-backed investment securities for which fair values exceed 10% of shareholders’ equity at September 30, 2013 (dollars in thousands). Aggregate Aggregate Fair value as a % of Issuer amortized cost fair value shareholders' equity Ginnie Mae $ 60,147 $ 59,241 49.0 % Pledged. At September 30, 2013 and December 31, 2012, securities totaling $121.4 million and $108.2 million, respectively, were pledged to secure funds on deposit from municipalities and retail repurchase agreements. Lending Activities General. Gross loans continue to be the largest component of our assets and primary generator of interest income. The following table summarizes activity within gross loans at the dates and for the periods indicated (in thousands). Loans, gross Balance at December 31, 2012 $ 738,282 Additions: Loan originations net of paydowns and other reductions 25,404 Total additions 25,404 Reductions: Transfers to foreclosed real estate 2,073 Transfers to other loans held for sale 2,015 Net loans charged-off 2,784 Total reductions 6,872 Balance at September 30, 2013 $ 756,814 45 Loans, gross Balance at December 31, 2011 $ 773,558 Additions: Loan originations net of paydowns and other reductions 280 Gross loans transferred from other loans held for sale 1,318 Total additions 1,598 Reductions: Transfers to foreclosed real estate 2,486 Transfers to other loans held for sale 19,722 Net loans charged-off 19,008 Total reductions 41,216 Balance at September 30, 2012 $ 733,940 We are currently pursuing prudent new loan growth to manage our cash balances and to generate a higher level of earning assets to earn interest income. Presently, demand for new loans from credit-worthy borrowers is not yet consistent or sustained and, therefore, very competitive with reduced rates. We have experienced uneven but generally improved monthly loan origination volumes in 2012 and 2013 in certain products and markets, but it is too soon to know whether such improved origination activity is indicative of a continuing trend. Other Loans Held for Sale. See Note 5, Loans, for a summary of activity within other loans held for sale and the related valuation allowance for the nine month periods ended September 30, 2013 and 2012. During 2012, we began originating and selling loans partially guaranteed by the SBA, an agency of the U.S. government. We anticipate that such lending will be a normal part of our business strategy going forward and we may sell the guaranteed portion of these loans into the secondary market in accordance with our overall asset-liability management strategy. There were no SBA loans included in other loans held for sale at September 30, 2013 and December 31, 2012. Loan Composition. See Note 5, Loans, for a summary of gross loans and other loans held for sale categorized by portfolio segment as of September 30, 2013 and December 31, 2012. Mortgage loans serviced for the benefit of others totaled $383.8 million and $388.7 million at September 30, 2013 and December 31, 2012, respectively, and are not included in our Consolidated Balance Sheets since they are not owned by the Company. Concentrations. We monitor borrower and industry sector concentrations and are limiting additional credit exposure to certain concentrations, in particular the segments of our loan portfolio secured by commercial real estate. In addition, our loan workout plans have and have had a particular focus on reducing our concentrations in this segment. Loan workout plans included the sale of certain classified loans during 2012, which resulted in a reduction in such concentrations. At September 30, 2013, commercial real estate loans comprised 60.1% of gross loans and 358.6% of the Bank’s total regulatory capital and are primarily concentrated within nonfarm nonresidential commercial real estate. Pledged. To borrow from the FHLB, members must pledge collateral. Acceptable collateral includes, among other types of collateral, a variety of residential, multifamily, home equity lines and second mortgages and commercial loans. At September 30, 2013 and December 31, 2012, $203.4 million and $201.2 million of gross loans, respectively, were pledged to collateralize FHLB borrowings and letters of credit, of which $82.5 million and $79.9 million, respectively, were available as lendable collateral. At September 30, 2013 and December 31, 2012, $2.2 million and $2.5 million, respectively, of loans were pledged as collateral to cover the various Federal Reserve services that are available for use by the Bank of which $2.0 million and $2.2 million, respectively, were available as lendable collateral. Asset Quality . Given the negative credit quality trends that began in 2008 and accelerated during 2009 and 2010, we performed extensive analysis of our commercial loan portfolio with particular focus on commercial real estate loans. The analyses included internal and external loan reviews that required detailed, written analyses for the loans reviewed and vetting of the risk rating, accrual status and collateral valuation of loans by loan officers, our senior leadership team, external consultants and an external loan review firm. Of particular significance is that these reviews identified 57 individual loans that resulted in $97.5 million (51%) of the $191.9 million of net loan charge-offs and writedowns on other loans held for sale and foreclosed real estate recorded during the years 2009 through 2012. 46 In general, these loans have one or more of the following common characteristics: ● Individually larger commercial real estate loans originated between 2004 and 2008 that were larger and more complex loans than we historically originated, ● Out-of-market loans, participated loans purchased from other banks or brokered loans brought to us by loan brokers, which were generally to non -clients for whom we generally had no pre -existing banking relationship, and/or ● Concentrated originations in commercial real estate including acquisition, development and construction loans by loan officers who did not have the level of specialized expertise necessary to more effectively underwrite and manage these types of loans. Our commercial real estate loan portfolio was negatively impacted by the challenging economic environment that began in 2008. This specific pool of loans was the primary contributor to our deteriorated asset quality, increased charge-offs and resulting net losses from 2009 to 2012. In addition, this pool of loans exhibited a loss rate much higher than the remainder of the loan portfolio that is comprised of in-market loans to our ongoing clients that were underwritten by loan officers using our normal credit underwriting standards. Accordingly, as we evaluate the credit quality of the remaining loan portfolio, we do not currently believe that the higher loss rate incurred on this particular pool of loans is indicative of the loss rate to be incurred on the remainder of the loan portfolio. While asset quality measures remain at historically sub-par levels, such measures have improved significantly from their worst levels. Nonperforming Assets. The following table summarizes nonperforming assets, by class, at the dates indicated (dollars in thousands). September 30, December 31, Commercial real estate Construction, land development and other land loans $ 4,143 $ 5,467 Multifamily residential 181 - Nonfarm nonresidential 4,623 3,732 Total commercial real estate 8,947 9,199 Single-family residential Single-family real estate, revolving, open end loans 1,019 816 Single-family real estate, closed end, first lien 3,585 4,442 Single-family real estate, closed end, junior lien 232 299 Total single-family residential 4,836 5,557 Commercial and industrial 760 826 Credit cards 3 17 All other consumer 188 247 Total consumer 191 264 Farmland and other 1 2 Total nonaccrual loans 14,735 15,848 Foreclosed real estate 7,928 10,911 Repossessed personal property 43 81 Total foreclosed real estate and repossessed personal property 7,971 10,992 Total nonperforming assets $ 22,706 $ 26,840 Less: nonaccrual other loans held for sale - ) Adjusted nonperforming assets $ 22,706 $ 26,064 Over 90 days past due and still accruing interest $ 1,723 $ - Troubled debt restructurings included in nonaccrual loans above 2,435 3,124 Loans* 756,814 739,058 Total assets 1,099,897 1,145,456 Total nonaccrual loans as a percentage of: loans* 1.95 % 2.14 % total assets 1.34 1.38 Total nonperforming assets and loans over 90 days past due and still accruing interest as a percentage of: loans* and foreclosed real estate and personal property 3.19 % 3.58 % total assets 2.06 2.34 *includes gross loans and other loans held for sale, whereapplicable 47 Nonaccrual loans are those loans for which payment in full of principal or interest is not expected. In most cases, loans are automatically placed in nonaccrual status when the loan payment becomes 90 days delinquent and no acceptable repayment arrangement has been made with the client. Loans may also be placed in nonaccrual status if we determine that a factor other than delinquency (such as imminent foreclosure or bankruptcy proceedings) causes us to believe that more than a normal amount of risk exists with regard to collectability. When the loan is placed in nonaccrual status, accrued interest income is reversed based on the effective date of nonaccrual status. Thereafter, any cash payments received on the nonaccrual loan are applied as a principal reduction until the entire unamortized basis of the loan has been recovered. Any additional amounts received are reflected in interest income. When the probability of future collectability on a nonaccrual loan declines, we may take additional collection measures including commencing foreclosure. Specific steps must be taken when commencing foreclosure action on loans secured by real estate, which takes time based on state-specific legal requirements. Total loans migrating into nonaccrual status were $74.2 million, $34.7 million, $11.5 million and $10.9 million for the years ended December 31, 2010, 2011, 2012, and the nine months ended September 30, 2013, respectively. We believe this general trend in reduced loans migrating into nonaccrual status is an indication of improving credit quality in our overall loan portfolio and a leading indicator of reduced credit losses going forward. The following table summarizes nonaccrual loans with balances greater than $1 million, by collateral type, at September 30, 2013. All of these loans were out-of-market loans, and one was a purchased participation. % of total nonaccrual loans Loan count Residential lots / golf course development 12 % 1 Commercial use real estate 7 1 Total 19 % 2 Additional interest income of $197 thousand and $545 thousand would have been reported during the three and nine months ended September 30, 2013, respectively, had loans classified as nonaccrual during the period performed in accordance with their current contractual terms. As a result, our earnings did not include this interest income. The following table summarizes the foreclosed real estate portfolio, by class, at September 30, 2013 (in thousands). Construction, land development, and other land $ 6,663 Single-family residential 237 Nonfarm nonresidential 1,028 Total foreclosed real estate $ 7,928 Included in foreclosed real estate at September 30, 2013 were 77 residential lots with an aggregate net book value of $6.5 million in two separate communities related to one real estate development. In coordination with the new owner of the development in 2012, we developed and began executing a marketing plan in August 2012to sell these lots. Due to the number of lots owned, change in ownership of the development in August 2012and the generally depressed state of the residential housing market, absent a bulk sale of the lots, we expect the resolution of these lots to occur over several years. Foreclosed real estate properties are being actively marketed with the primary objective of liquidating the collateral at a level that most accurately approximates fair value and allows recovery of as much of the unpaid principal balance as possible in a reasonable period of time. We generally obtain third party “as-is” appraisals on foreclosed real estate at the time it is classified as such if a recent appraisal has not been obtained within the most recent 12-month period. Loan charge-offs are recorded prior to or upon foreclosure to writedown the loans to fair value less estimated costs to sell. Until the time of disposition, we normally obtain updated appraisals annually. For some assets, additional writedowns have been taken based on receipt of updated third party appraisals for which appraised values continue to decline, although the rate of decline appears to be slowing and recent appraisals and sales generally indicate signs of stabilizing values. Based on currently available valuation information, the carrying value of these assets is believed to be representative of their fair value less estimated costs to sell, although there can be no assurance that the ultimate proceeds from the sale of these assets will be equal to or greater than the carrying values, particularly in the current economic environment. 48 See Note 9, Foreclosed Real Estate and Repossessed Personal Property for a summary of changes in foreclosed real estate at and for the three and nine month periods ended September 30, 2013 and 2012. Writedowns charged to expense during the third quarter 2013 include writedowns of $15 thousand and $131 thousand related to the receipt of updated appraisals and the execution of sales contracts, respectively. Writedowns charged to expense during the nine months ended September 30, 2013 include writedowns of $2.1 million and $724 thousand related to the receipt of updated appraisals and the execution of sales contracts, respectively. Included in foreclosed real estate writedowns and expenses during the nine months ended September 30, 2013 were writedowns of $1.7 million related to residential lots in two separate communities related to one real estate development. In coordination with the new owner of the development in 2012, we developed and began executing a marketing plan in August 2012to sell these lots. Due to the number of lots owned, change in ownership of the development in August 2012and the generally depressed state of the residential housing market, absent a bulk sale of the lots, we expect the resolution of these lots to occur over several years. Troubled Debt Restructurings. Troubled debt restructurings are loans that have undergone concessionary adjustments and were restructured from their original contractual terms due to financial difficulty of the borrower (for example, a reduction in the contractual interest rate below that at which the borrower could obtain new credit from another lender). As part of our proactive actions to resolve problem loans and the resulting determination of our individual loan workout plans, we may restructure loans to assist borrowers facing cash flow challenges to facilitate ultimate repayment of the loan and minimize our loss. Troubled debt restructurings totaled $29.4 million and $33.3 million at September 30, 2013 and December 31, 2012, respectively. A t September 30, 2013, we had three loans that had been legally split into separate loans (commonly referred to as an A/B loan structure). Cumulative net charge-offs of $2.7 million have been recorded on these loans, none of which was charged-off during the nine months ended September 30, 2013. As of September 30, 2013, all of the A loans are currently performing in accordance with their terms. The aggregate balances of the A and B loans at September 30, 2013 were $3.8 million and $3.2 million, respectively. Additionally, at September 30, 2013, the A and B loans for one of the three loans was accounted for as a troubled debt restructuring. Six individual loans greater than $1 million comprised $22.7 million (77.0%) of our troubled debt restructurings at September 30, 2013. Two of these loans experienced a term concession, two experienced rate and term concessions, one experienced rate and term concessions as well as principal curtailment and one experienced a reduction in principal. At September 30, 2013, all of the troubled debt restructurings individually greater than $1 million were performing as expected under the restructured terms. For additional disclosure regarding troubled debt restructurings, see Item 1. Financial Statements, Note 5, Loans. Potential Problem Loans. Potential problem loans (loans risk rated 6 and 7 under our risk rating system and therefore classified as substandard and doubtful) consist of commercial loans and consumer loans within the commercial relationships that are not already classified as nonaccrual for which questions exist as to the current sound worth and paying capacity of the client or of the collateral pledged, if any, that have a well-defined weakness or weaknesses that jeopardize the liquidation of the loan and are characterized by the distinct possibility that we will sustain some loss if the deficiencies are not corrected. We monitor these loans closely and review performance on a regular basis. As of September 30, 2013 and December 31, 2012, total potential problem loans totaled $35.1 million and $48.9 million, respectively, of which $15.3 million and $20.1 million, respectively, were troubled debt restructurings. As of September 30, 2013, total potential problem loans have decreased 76.2% from the peak at June 30, 2010. Allowance for Loan Losses. The allowance for loan losses represents an amount that we believe will be adequate to absorb probable losses inherent in our loan portfolio as of the balance sheet date.Assessing the adequacy of the allowance for loan losses is a process that requires considerable judgment.Our judgment in determining the adequacy of the allowance is based on evaluations of the collectability of loans including consideration of factors such as the balance of impaired loans, the quality, mix, and size of our overall loan portfolio, economic conditions that may impact the overall loan portfolio or an individual borrower’s ability to repay, the amount and quality of collateral securing the loans, our historical loan loss experience and borrower and collateral specific considerations for loans individually evaluated for impairment. 49 The allowance for loan losses decreased to $16.7 million, or 2.21% of gross loans, at September 30, 2013, compared to $17.8 million, or 2.41% of gross loans, at December 31, 2012. The decreasing coverage percentage at September 30, 2013 as compared to December 31, 2012 was the result of improvement in our credit quality and an increasing proportion of commercial loans that have been originated under our improved underwriting standards and generally improving economic conditions. In general, during 2012 and the first nine months of 2013 we experienced improving trends in certain credit quality statistics related to our loan portfolio, many of which were positively impacted by the sale of selected classified loans during 2012. Total loans migrating into nonaccrual status have declined from the elevated levels experienced in 2010 and 2011 and, as a result, nonaccrual loans of $14.7 million at September 30, 2013 represent an 87.0% reduction from the peak at March 31, 2010. In addition, the loss severity on individual problem loans has decreased as we obtain annual appraisals. To the extent such improvement in credit quality continues, we may further reduce our allowance for loan losses in future periods based on our assessment of the inherent risk in the loan portfolio at those future reporting dates. A reduction in the allowance for loan losses may also result in a lower provision for loan losses being recorded in future periods. Conversely, there can be no assurance that loan losses in future periods will not exceed the current allowance for loan losses or that future increases in the allowance for loan losses will not be required. Additionally, no assurance can be given that our ongoing evaluation of the loan portfolio, in light of changing economic conditions and other relevant factors, will not require significant future additions to the allowance for loan losses thus adversely impacting our business, financial condition, results of operations and cash flows. While it appears that appraised values on commercial real estate have generally stabilized, some appraisals continue to indicate reduced values. Given our relatively heavy concentration in commercial real estate loans, including individually large loans, we continue to maintain an allowance for loan losses at an elevated amount compared to historical levels. The allowance for loan losses at September 30, 2013 and indirectly the provision for loan losses for the three and nine months ended September 30, 2013, was determined based on the following specific factors, though this is not intended to be an all-inclusive list: ● The impact of the overall economic environment including within our specific geographic market, ● The cumulative impact of the extended duration of this economic environment on our clients, in particular commercial real estate loans for which we have a heavy concentration, ● The level of real estate development loans in which the majority of our losses have occurred, although such loans have decreased 71.8% since June 30, 2009 (peak quarter-end real estate development loans), ● The asset quality metrics of our loan portfolio included a higher than historical level of nonperforming assets and loans 90 days past due and still accruing interest at September 30, 2013, although, while still at an elevated level, nonperforming assets and loans 90 days past due and still accruing interest decreased 82.8% from the peak at March 31, 2010, ● The trend in our criticized and classified loans which, while still at an elevated level, decreased 14.4% and 16.5%, respectively, from June 30, 2013 and have declined in each of the last fourteen quarters, ● The trend and elevated level of the historical loan loss rates within our loan portfolio, ● The results of our internal and external loan reviews, and ● Our individual impaired loan analysis which identified: o Improving but continued stress on some borrowers given increasing lack of liquidity, limited bank financing and credit availability, and o Stabilizing but still depressed appraised values and market assumptions used to value real estate dependent loans. 50 The following table summarizes activity within our allowance for loan losses, by portfolio segment, at the dates and for the periods indicated (dollars in thousands). Loans charged-off and recovered are charged or credited to the allowance for loan losses at the time realized. At and for the three months ended September 30, At and for the nine months ended September 30, Allowance for loan losses, beginning of period $ 17,218 $ 18,278 $ 17,825 $ 25,596 Provision for loan losses 645 600 1,665 11,750 Loans charged-off Commercial real estate 526 274 1,284 15,495 Single-family residential 179 141 611 3,044 Commercial and industrial 472 59 846 361 Consumer 58 139 219 498 Other 151 178 501 497 Total loans charged-off 1,386 791 3,461 19,895 Recoveries Commercial real estate 40 66 108 170 Single-family residential 28 20 87 94 Commercial and industrial 44 25 79 133 Consumer 36 39 111 145 Other 81 101 292 345 Total loans recovered 229 251 677 887 Net loans charged-off 1,157 540 2,784 19,008 Allowance for loan losses, end of period $ 16,706 $ 18,338 $ 16,706 $ 18,338 Average gross loans $ 747,403 $ 727,269 $ 740,645 $ 749,679 Gross loans 756,814 733,940 756,814 733,940 Nonaccrual loans (1) 14,735 19,879 14,735 19,879 Net loans charged-off as a percentage of average gross loans (annualized) 0.61 % 0.30 % 0.50 % 3.39 % Allowance for loan losses as a percentage of gross loans 2.21 2.50 2.21 2.50 Allowance for loan losses as a percentage of nonaccrual loans 113.38 92.25 113.38 92.25 (1) Includes $2.1 million of loans classified as other loans held for sale at September 30, 2012. In addition to loans charged-off in their entirety in the ordinary course of business, included within charge-offs were charge-offs on loans individually evaluated for impairment for the three months ended September 30, 2013 and 2012 totaling $1.0 million and $190 thousand, respectively, and for the nine months ended September 30, 2013 and 2012 totaling $1.4 million and $15.1 million, respectively. The determination was made to take charge-offs on certain collateral dependent loans based on the status of the underlying real estate projects or our expectation that these loans would be foreclosed on and we would take possession of the collateral. The loan charge-offs were recorded to reduce the carrying balance of the loans to the fair value of the underlying collateral less estimated costs to sell, which are generally based on third party appraisals. We analyze certain individual loans within the portfolio and make allocations to the allowance for loan losses based on the individual loan’s specific factors and other circumstances that impact the collectability of the loan.The population of loans evaluated for potential impairment includes all loans that are currently or have previously been classified as troubled debt restructurings, all loans with Bank-funded interest reserves and significant individual loans classified as doubtful or in nonaccrual status. At September 30, 2013, we had five loan relationships totaling $16.3 million with a Bank-funded interest reserve. None of these loans were categorized as impaired at September 30, 2013. In situations where a loan is determined to be impaired because it is probable that all principal and interest due according to the terms of the loan agreement will not be collected as scheduled, the loan is excluded from the general reserve calculation and is evaluated individually for impairment.The impairment analysis is based on the determination of the most probable source of repayment, which is typically liquidation of the underlying collateral, but may also include the present value of estimated future cash flows or, in rare cases, the fair value of the loan itself. At September 30, 2013 and December 31, 2012, impaired loans totaled $44.2 million and $42.1 million, respectively, of which $29.4 million and $33.3 million, respectively, were classified as troubled debt restructurings. At September 30, 2013, $23.2 million of our loans evaluated individually for impairment, net of related allowance for loan losses, were valued based on the estimated fair value of collateral and $18.8 million, net of relatedvaluation allowance,were valued based on the present value of estimated future cash flows. Generally for larger impaired loans valued based on the value of the collateral, current appraisals performed by approved third party appraisers are the basis for estimating the fair value of the collateral.However, in situations where a current appraisal is not available, we use the best available information (including recent appraisals for similar properties, communications with qualified real estate professionals, information contained in reputable trade publications and other observable market data) to estimate the fair value.The estimated costs to sell the property are then deducted from the appraised value to arrive at the net realizable value of the loan used to calculate the loan’s specific reserve. For additional disclosure regarding the changes in the allowance for loan losses and recorded investment in gross loans, see Item 1. Financial Statements, Note 5, Loans. 51 Portions of the allowance for loan losses may be allocated to specific loans or portfolio segments. However, the entire allowance for loan losses is available for any loan that, in our judgment, should be charged-off. While we utilize the best judgment and information available to us, the ultimate adequacy of the allowance for loan losses depends on a variety of factors beyond our control including the performance of our loan portfolio, the economy, changes in interest rates and the view of the regulatory authorities toward loan classifications. Premises and Equipment, net and Long-Lived Assets Held for Sale Premises and equipment, net decreased $1.2 million (4.7%) during the nine months ended September 30, 2013, while long-lived assets held for sale remained unchanged during the same period. We are currently marketing for sale a vacant parcel of land with a net book value of $562 thousand and a Bank-owned branch facility with a net book value of $123 thousand which are classified as long-lived assets held for sale and included in Other assets in the Consolidated Balance Sheets. Net Deferred Tax Asset As of September 30, 2013, net deferred tax assets, without regard to any valuation allowance, of $23.2 million were recorded in the Company’s Consolidated Balance Sheet, a portion of which includes the after-tax impact of net operating loss carryforwards.Of this amount, $1.0 million was offset by a valuation allowance. As a result of sustained trends in quarterly profitability that began in the third quarter 2012, projected reversals of existing taxable temporary differences during applicable future periods, and projections of future taxable income exclusive of reversing temporary differences and carryforwards, we recorded an income tax benefit of $21.0 million related to the reversal of $21.0 million of our valuation allowance on net deferred tax assets that existed at June 30, 2013. We also eliminated $8.5 million of deferred tax assets and the related valuation allowance during the three months ended September 30, 2013 as we concluded it was probable that these assets are expected to expire without being utilized as a result of limitations on deductibility of net operating losses and realized built-in losses as described below. The remaining valuation allowance of $1.0 million is expected to be reversed through a reduction in the provision for income taxes during the three months ended December 31, 2013 in accordance with intra-period tax allocation rules under GAAP. Analysis of our ability to realize deferred tax assets requires us to apply significant judgment and is inherently subjective because it requires the future occurrence of events and circumstances that cannot be predicted with certainty. The net operating losses and realized built-in losses generated in 2010, 2011 and 2012 may be carried forward for income tax purposes up to twenty years. Thus, to the extent we generate sufficient taxable income in the future, we will be able to utilize some of the net operating losses and realized built-in losses for income tax purposes. The determination of how much of the net operating losses and realized built-in losses we expect to ultimately utilize and the resulting recognition of these tax benefits in the Consolidated Balance Sheets is based on sustained trends in our quarterly profitability, expectations for continuing profitability and projected utilization of deferred tax assets. For disclosure regarding the impact of the Private Placement on our net deferred tax asset, see Item 1. Financial Statements, Note 13, Income Taxes. Deposit Activities Deposit accounts have historically been our primary source of funds and a competitive strength. These accounts also provide a client base for the sale of additional financial products and services and the recognition of fee income through service charges. We set annual targets for deposit accounts in an effort to increase the number of products per banking relationship and households we service as well as to manage the composition of our deposit funding. Deposits are attractive sources of funding because of their stability and generally low cost as compared with other funding sources. Over our 107-year history, we have developed long-standing relationships with clients in the communities in which we operate and achieved considerable name recognition, resulting in a well-established branch network and loyal deposit base. On account of these factors, we have developed a higher core deposit mix and a historically lower cost of deposits relative to our peers. This competitive advantage is not as pronounced in the current low interest rate environment. 52 The following table summarizes our composition of deposits at the dates indicated (dollars in thousands). September 30, 2013 December 31, 2012 Total % of total Total % of total Noninterest-bearing transaction deposit accounts $ 187,150 19.8 % $ 179,695 17.6 % Interest-bearing transaction deposit accounts 303,981 32.2 304,149 29.7 Transaction deposit accounts 491,131 52.0 483,844 47.3 Money market deposit accounts 136,094 14.4 129,708 12.7 Savings deposit accounts 80,673 8.5 70,646 6.9 Time deposit accounts 236,914 25.1 339,044 33.1 Total deposits $ 944,812 100.0 % $ 1,023,242 100.0 % During the second quarter 2013, our MyPal checking and Smart Savings products were enhanced and rebranded as MyPalmetto Checking and MyPalmetto Savings. On an ongoing basis we evaluate the benefits and features of all of our deposit products. During 2012, we analyzed all account relationships for which service charges were being waived and made the determination for them to remain in waived status or return to assessing status with the result being an expected reduction in waived service charges. Effective June 1, 2013 we replaced our existing NSF fee structure of $32 per item (with a daily cap of $192 per day) with a tiered structure of $19 per item for the first item, $29 per item for the second and third items and $37 per item for the fourth and subsequent items per calendar year with a daily cap of $222 per day . The revised NSF pricing structure is expected to reduce the amount of NSF fees for most of our clients who trigger an occasional NSF item while increasing our overall fees from those clients who use this service on a recurring basis. Our average NSF fee was $34 per item during the third quarter 2013, compared to $32 per item and $31 per item during the first and second quarters 2013, respectively. Since the fourth quarter 2010 and as a result of the cash received in the Private Placement in 2010, a general lack of loan growth and in order to manage our net interest margin, we have not pursued retention of maturing higher priced time deposit accounts. As these time deposits matured, some were renewed at much lower rates or placed in interest-bearing transaction deposit accounts and others were withdrawn from the Bank. The maturity of these time deposits has resulted in a significant improvement in our cost of funds paid on deposits. During the nine months ended September 30, 2013, $256.2 million of time deposits matured with a weighted average rate of 1.19%. Time deposits totaling $80.5 million are scheduled to mature over the remainder of 2013 with a weighted average rate of 1.84%. Interest-bearing deposits decreased $85.9 million during the nine months ended September 30, 2013 primarily due to higher priced time deposit accounts not being retained at maturity as part of our balance sheet management efforts. Noninterest-bearing deposits increased $7.5 million during the same period primarily as a result of seasonal increases in balances, the addition of larger commercial client deposit relationships as well as Private Banking efforts in both checking and savings categories. Deposit accounts continue to be our primary source of funding. As part of our liquidity plan, we are proactively pursuing core deposit retention initiatives with our deposit clients and strategies to increase our transaction deposit accounts in proportion to our total deposits. Jumbo Time Deposit Accounts. Jumbo time deposit accounts are accounts with balances totaling $100 thousand or greater at the date indicated and totaled $111.3 million and $179.2 million at September 30, 2013 and December 31, 2012, respectively. Borrowing Activities Borrowings as a percentage of total liabilities increased from 1.5% at December 31, 2012 to 2.5% at September 30, 2013. This change was due to fluctuations in retail repurchase agreements which constituted all of our borrowings at both dates as well as a decrease in total liabilities between the same periods. Retail Repurchase Agreements.
